TABLE OF CONTENTS

Exhibit 10.1

AMENDMENT AND RESTATEMENT AGREEMENT, dated as of December 22, 2011 (this
“Amendment”), to the Senior Secured Term Loan Agreement, dated as of
December 21, 2006 and amended as of January 28, 2011 (the “Original Credit
Agreement”), among ORCHARD SUPPLY HARDWARE LLC (“Borrower”), ORCHARD SUPPLY
HARDWARE STORES CORPORATION, a Delaware corporation (“Holdings”), those certain
Subsidiaries of Holdings parties thereto (together with Holdings, collectively,
the “Guarantors”), the Term Lenders party thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Term Lenders (in such capacity, the “Term
Administrative Agent”) and JPMORGAN CHASE BANK, N.A., as collateral agent for
the Term Lenders (in such capacity, the “Collateral Agent”).

WHEREAS, the Borrower has requested an amendment to the Original Credit
Agreement pursuant to which (a) certain of the Original Term Lenders (as defined
below) shall agree to extend the maturity of their Term Loans and (b) certain
other provisions of the Original Credit Agreement will be amended pursuant to
the terms hereof and by operation of the Amended and Restated Credit Agreement
(as defined below);

WHEREAS, each Original Term Lender that has executed and delivered a consent to
this Amendment substantially in the form of Annex I hereto (each, a “Consent”)
at or prior to the Deadline (each as defined below) and has agreed to convert
the percentage (which percentage shall not be less than 75%) of the principal
amount of its Original Term Loans specified in the Consent delivered by such
Original Term Lender into loans to the Borrower that shall be referred to as
“Term B-2 Loans” on the Effective Date shall be referred to as a “Term B-2
Lender” (collectively, the “Term B-2 Lenders”), which conversion and Term B-2
Loans shall be subject to the terms and subject to the conditions set forth
herein and in the Amended and Restated Credit Agreement;

WHEREAS, in order to effectuate the foregoing, the Borrower and the other
parties hereto desire to amend and restate, as of the Effective Date, the
Amended and Restated Credit Agreement, on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. The following terms when used in this Amendment
shall have the following meanings (such meanings to be equally applicable to the
singular and plural form thereof):

“Applicable Real Property Transactions” means the sale of the Hollywood store
and the sale-leasebacks of the Silver Creek, Cottle and Pismo stores, in each
case of the Unrestricted Subsidiary.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Original Term Loan” means a “Term Loan” as defined in the Original Credit
Agreement.

“Original Term Lender” means a “Term Lender” as defined in the Original Credit
Agreement.

SECTION 1.2 Other Definitions. Capitalized terms used but not otherwise defined
herein (including the preliminary statements hereto) have the meanings assigned
to them in the Original Credit Agreement or the Amended and Restated Credit
Agreement, as the context may require. The provisions of Section 1.02 of the
Original Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis.

ARTICLE II

AMENDMENT AND RESTATEMENT

SECTION 2.1 Amendments. Effective as of the Effective Date:

(a) the Original Credit Agreement is hereby amended and restated in its entirety
to be in the form of the Amended and Restated Credit Agreement attached as
Exhibit A hereto (the Original Credit Agreement as so amended and restated, the
“Amended and Restated Credit Agreement”); and

(b) Exhibit A to the Original Credit Agreement is hereby amended and restated to
be in the form of Exhibit B hereto.

(c) Exhibit C hereto is hereby incorporated as Exhibit G to the Amended and
Restated Credit Agreement.

(d) Exhibit D hereto is hereby incorporated as Exhibit H to the Amended and
Restated Credit Agreement.

(e) Exhibit E hereto is hereby incorporated as Exhibit I to the Amended and
Restated Credit Agreement.

(f) Schedule 3.06 to the Original Credit Agreement is hereby amended and
restated to be in the form of Exhibit F hereto.

(g) The Term Loan Security Agreement is hereby amended as follows:

(i) Sections 3.2, 3.3, 3.4, 3.6, 3.9, 3.12(c) and 3.13 are each amended by
replacing the words “date hereof” in each place they appear in such Sections
with the words “Closing Date”.

(ii) Section 3.5 is hereby amended by (I) inserting the words “on the Closing
Date” after the words “Term Loan Security Agreement” in the first sentence
thereof and (II) replacing the words “past five years” with the words “five
years prior to the Closing Date” in the second sentence thereof.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Section 3.8 is hereby amended by inserting the words “as of the Closing
Date” immediately preceding clause (a) thereof.

(iv) Section 3.10 is hereby amended by inserting the words “as of the Closing
Date” immediately following the word “statute”.

(v) Section 3.12 is hereby amended by (I) inserting the words “as of the Closing
Date” immediately at the end of the first sentence of clause (a) thereof, (II)
inserting the words “As of the Closing Date,” immediately at the beginning of
the second sentence of clause (a) thereof, and (III) inserting the words “as of
the Closing Date,” immediately following the words “Exhibit E,” in clause
(c) thereof.

SECTION 2.2 Exhibits. Except as expressly set forth above or provided in
Section 4.11 below, all exhibits referred to in the Amended and Restated Credit
Agreement shall be deemed to refer to the corresponding exhibits to the Original
Credit Agreement.

ARTICLE III

CONVERSION

SECTION 3.1 Conversion.

(a) On the Effective Date (as defined below), the percentage (which percentage
shall not be less than 75%) of the aggregate principal amount of all Original
Term Loans of each Term B-2 Lender specified in the Consent delivered by such
Term B-2 Lender shall be converted into Term B-2 Loans of such Term B-2 Lender,
and shall continue to be in effect and outstanding under the Amended and
Restated Credit Agreement on the terms and conditions set forth therein.

(b) The Original Term Loans of any Original Term Lender that are not converted
into Term B-2 Loans shall constitute “Term B-1 Loans” under the Amended and
Restated Credit Agreement and such Original Term Lenders holding such Term B-1
Loans shall constitute “Term B-1 Lenders” under the Amended and Restated Credit
Agreement.

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective when each of the conditions set forth
below shall have been satisfied (the first date as of which each such condition
has been satisfied being herein called the “Effective Date”).

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.1 Execution of Documents. The Term Administrative Agent shall have
received counterparts to this Amendment, duly executed and delivered by the
Borrower, Holdings and each Guarantor and Consents from the Required Term
Lenders. Unless the Borrower otherwise consents, the Term Administrative Agent
shall have received such Consents from Original Term Lenders holding no less
than 75% of the aggregate outstanding principal amount of the Original Term
Loans that have elected to convert such Original Term Loans to Term B-2 Loans.

SECTION 4.2 Consent Fee. The Term Administrative Agent shall have received from
the Borrower a consent fee payable in dollars for the account of each Term B-2
Lender that has returned an executed Consent to this Amendment to the Term
Administrative Agent at or prior to 5:00 p.m., New York City time on
December 13, 2011 (the “Deadline”) equal to 0.25% of the aggregate principal
amount of the Term B-2 Loans held by such Term B-2 Lender as of the Effective
Date (after giving effect to the prepayment of Term B-2 Loans on the Effective
Date pursuant to Section 4.3).

SECTION 4.3 Term B-2 Loan Prepayment. The Term Administrative Agent shall have
received from the Borrower an amount in dollars sufficient to make the
prepayment required by Section 2.11(f) of the Amended and Restated Credit
Agreement.

SECTION 4.4 Payment of Interest. The Term Administrative Agent shall have
received from the Borrower an amount in dollars sufficient to make the payment
of interest required by Section 2.02(a)(iii) of the Amended and Restated Credit
Agreement.

SECTION 4.5 ABL Loans. The Term Administrative Agent shall be satisfied that the
aggregate principal amount of loans and letters of credit outstanding under the
ABL Credit Agreement on the Effective Date after giving effect to the prepayment
of the Term B-2 Loans required by Section 2.11(f) of the Amended and Restated
Credit Agreement shall be less than $37.5 million plus, to the extent that the
Applicable Real Property Transactions have not been consummated, $10.0 million.

SECTION 4.6 Certificate of Responsible Officer. The Term Administrative Agent
shall have received a certificate of a Secretary or Assistant Secretary of the
Borrower on the Effective Date, certifying that (i) both immediately before and
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing and (ii) the representations and warranties set forth
in the Amended and Restated Credit Agreement and each other Loan Document are
true and correct in all material respects as of such date (or, in the case of
any representation or warranty expressly made as of an earlier date, such
representation or warranty is true and correct in all material respects as of
such earlier date) before and after giving effect to this Amendment.

SECTION 4.7 Fees and Expenses. The Term Administrative Agent and J.P. Morgan
Securities LLC shall have been paid all fees and, to the extent invoiced,
expenses required to be paid by the Borrower in connection with this Amendment.

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.8 Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Term Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of this Amendment and the Amended and Restated Credit Agreement,
(B) identify by name and title and bear the signatures of the Financial Officers
and any other officers of such Loan Party authorized to sign this Amendment and
the Amended and Restated Credit Agreement, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.

SECTION 4.9 Legal Opinion. The Term Administrative Agent shall have received a
reasonably satisfactory legal opinion of counsel to the Loan Parties.

SECTION 4.10 Lien Searches. The Term Administrative Agent shall have received
the results of a recent lien search in each of the jurisdictions of organization
and federal tax and judgment lien searches, and such search shall reveal no
liens on any of the assets of the Loan Parties except for liens permitted by
Section 6.02 of the Amended and Restated Credit Agreement or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Term Administrative Agent.

SECTION 4.11 ABL Administrative Agent. The Term Administrative Agent shall have
received evidence of the written consent of the ABL Administrative Agent
pursuant to Section 8.1(b) of the Intercreditor Agreement or the Intercreditor
Agreement shall have otherwise been amended to reflect the terms of the Term B-2
Loans (and each Term Lender that has executed a Consent hereby consents to any
such amendment of the Intercreditor Agreement).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Representations and Warranties. Each of the representations and
warranties set forth in the Amended and Restated Credit Agreement and each other
Loan Document are true and correct in all material respects as of the Effective
Date (or, in the case of any representation or warranty expressly made as of an
earlier date, such representation or warranty is true and correct in all
material respects as of such earlier date) before and after giving effect to
this Amendment.

SECTION 5.2 Authorization; Enforceability. The execution, delivery and
performance of this Agreement and each other Loan Document executed or to be
executed in connection with this Amendment are within each Loan Party’s
corporate or limited liability company powers and have been duly authorized by
all necessary corporate or limited liability company and, if required,
stockholder action. This Agreement and each other Loan Document executed or

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to be executed in connection with this Amendment have been duly executed and
delivered by each Loan Party party thereto and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 5.3 No Conflicts. The execution, delivery and performance of this
Agreement and each other Loan Document executed or to be executed in connection
with this Amendment (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
Person, except such as have been obtained or made and are in full force and
effect and except for filings necessary to perfect Liens created pursuant to the
Loan Documents, (b) will not violate any Requirement of Law applicable to any
Loan Party or any of its Subsidiaries, (c) do not conflict with or will not
violate or result in a default under any material indenture, material agreement
or other material instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents.

SECTION 5.4 No Default. Both immediately before and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 6.2 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

SECTION 6.3 Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 6.4 Effect of Amendment. On and after the Effective Date, each reference
to the Original Credit Agreement in any Loan Document shall be deemed to be a
reference to the Amended and Restated Credit Agreement. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Original Credit

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement, the Amended and Restated Credit Agreement or any other Loan Document
in similar or different circumstances. This Amendment shall constitute a “Loan
Document” for all purposes of the Amended and Restated Credit Agreement and the
other Loan Documents. Each Loan Party reaffirms its obligations under the Loan
Documents to which it is party and the validity of the Liens granted by it
pursuant to the Collateral Documents.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ORCHARD SUPPLY HARDWARE LLC, as Borrower By:    /s/    Michael Fox   Name:
Michael Fox   Title: SVP & General Counsel ORCHARD SUPPLY HARDWARE STORES
CORPORATION, as Holdings By:    /s/    Michael Fox   Name: Michael Fox   Title:
SVP & General Counsel OSH FINANCE CORPORATION, as a Guarantor By:   
/s/    Michael Fox   Name: Michael Fox   Title: SVP & General Counsel

 

[Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A., as Term Administrative Agent By:    /s/    Sarah L.
Freedman   Name: Sarah L. Freedman   Title: Vice President

 

[Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Names of Lenders Signing a Consent to the Amendment and Restatement Agreement

ACA CLO 2005-1 LTD

ACA CLO 2006-1 LIMITED

ACA CLO 2006-2 LTD

ACA CLO 2007-1 LTD

APIDOS CDO I

APIDOS CDO II

APIDOS CDO III

APIDOS CDO IV

APIDOS CDO V

APIDOS CINCO CDO

APIDOS QUATTRO CDO

OLYMPIC CLO I LTD

SAN GABRIEL CLO I LTD

SHASTA CLO I LIMITED

SIERRA CLO II LTD

WHITNEY CLO I LTD

GULF STREAM—SEXTANT CLO 2006-1 LTD

GULF STREAM—SEXTANT CLO 2007-1 LTD

GULF STREAM-COMPASS CLO 2005-II LTD

GULF STREAM-COMPASS CLO 2007 LTD

GULF STREAM-RASHINBAN CLO 2006-I LTD

ARES ENHANCED CREDIT OPPORTUNITIES FUNDLTD

ARES IIIR IVR CLO LTD

ARES VIII CLO LTD

ARES XI CLO LTD

CONFLUENT 2 LIMITED

BALLANTYNE FUNDING LLC

GRACE BAY HOLDINGS II LLC

BLUEMOUNTAIN CLO III LTD

CARLYLE AZURE CLO, LTD

CARLYLE DAYTONA CLO LTD

CARLYLE MCLAREN CLO LTD

CARLYLE MODENA CLO LTD

CARLYLE VANTAGE CLO, LTD

FOOTHILL CLO I LTD

DUANE STREET CLO 1 LTD

DUANE STREET CLO II LTD

DUANE STREET CLO III LTD

DUANE STREET CLO IV LTD

NAVIGATOR CDO 2003 LTD

NAVIGATOR CDO 2004 LTD

NAVIGATOR CDO 2006 LTD

 

[Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GENESIS CLO 2007-1 LTD

GULF STREAM COMPASS CLO 2003-1LTD

GULF STREAM-COMPASS CLO 2002-1

NEPTUNE FINANCE CCS LTD

HARCH CLO III LIMITED

LOAN FUNDING VII LLC

LATITUDE CLO II LTD

MJX—VENTURE IV CDO LIMITED

VEER CASH FLOW CLO LTD

VENTURE III CDO LIMITED

VENTURE IX CDO LIMITED

VENTURE VII CDO LIMITED

VENTURE VIII CDO LIMITED

NOB HILL CLO II LIMITED

DRYDEN V LEVERAGED LOAN CDO 2003

DRYDEN VII-LEVERAGED LOAN CDO 2004

DRYDEN XI-LEVERAGED LOAN CDO 2006

GATEWAY CLO LIMITED

CANNINGTON FUNDING LTD

COMSTOCK FUNDING LTD

ECP CLO 2008-1 LTD

GREENS CREEK FUNDING LTD

SILVER CREST CBNA LOAN FUNDING LLC

 

[Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

CONSENT TO AMENDMENT

CONSENT (this “Consent”) to the Amendment & Restatement (the “Amendment”) of
that certain Credit Agreement dated as of December 21, 2006 (as amended through
the date hereof, the “Credit Agreement”), among ORCHARD SUPPLY HARDWARE LLC
(“Borrower”), ORCHARD SUPPLY HARDWARE STORES CORPORATION, a Delaware corporation
(“Holdings”), those certain Subsidiaries of Holdings parties hereto (together
with Holdings, collectively, the “Guarantors”), the Term Lenders party hereto,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Term Lenders (in such
capacity, the “Term Administrative Agent”) and JPMORGAN CHASE BANK, N.A., as
collateral agent for the Term Lenders (in such capacity, the “Collateral
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Amendment.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loan held by such Term Lender into a Term B-2 Loan
in a like principal amount.

OR

 

  ¨

The undersigned Term Lender hereby irrevocably and unconditionally approves of
and consents to the Amendment and consents to convert             %1 of the
outstanding principal amount of the Term Loan held by such Term Lender into a
Term B-2 Loan in a like principal amount.

OR

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

 

1 

Such amount not to be less than 75% of the outstanding principal amount of the
Original Term Loans held by such Term Lender prior to such conversion.

 

Annex I



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

Date: December __, 2011

 

as a Term Lender (type name of the legal entity) By:        Name:   Title: If a
second signature is necessary: By:        Name:   Title:

 

Annex I



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A to

Restatement Agreement

AMENDED AND RESTATED CREDIT AGREEMENT

[SEE ATTACHED]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMENDED AND RESTATED

SENIOR SECURED TERM LOAN AGREEMENT

by and among

ORCHARD SUPPLY HARDWARE LLC,

as Borrower,

and

ORCHARD SUPPLY HARDWARE STORES CORPORATION,

and certain other Subsidiaries of Orchard Supply Hardware Stores Corporation

as Guarantors

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Term Administrative Agent

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

and

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunning Manager and as Sole Lead Arranger

As Amended and Restated as of December 22, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Terms Generally

     27   

SECTION 1.03. Accounting Terms; GAAP

     27   

ARTICLE II THE AMOUNT AND TERMS OF TERM COMMITMENT

     27   

SECTION 2.01. Term Commitments

     27   

SECTION 2.02. Special Provisions Relating to Reclassifications of Original Term
Loans into Term B-1 Loans and Conversions of Original Term Loans into Term B-2
Loans

     28   

SECTION 2.03. Procedure for Borrowing

     29   

SECTION 2.04. Extension of Term B-1 Loans.

     29   

SECTION 2.05. Refinancing Amendments

     31   

SECTION 2.06. [Reserved]

     32   

SECTION 2.07. Funding of Refinancing Term Loans

     32   

SECTION 2.08. Interest Elections

     32   

SECTION 2.09. [Reserved]

     33   

SECTION 2.10. Repayment of Term Loans; Evidence of Debt

     33   

SECTION 2.11. Prepayment of Term Loans

     34   

SECTION 2.12. Fees

     39   

SECTION 2.13. Interest

     39   

SECTION 2.14. Alternate Rate of Interest

     40   

SECTION 2.15. Increased Costs

     40   

SECTION 2.16. Break Funding Payments

     41   

SECTION 2.17. Taxes

     42   

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     43   

SECTION 2.19. Mitigation Obligations; Replacement of Term Lenders

     44   

SECTION 2.20. Returned Payments

     45   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     45   

SECTION 3.01. Organization; Powers

     45   

SECTION 3.02. Authorization; Enforceability

     45   

SECTION 3.03. Governmental Approvals; No Conflicts

     46   

SECTION 3.04. Financial Condition; No Material Adverse Change

     46   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     Page  

SECTION 3.05. Properties

     46   

SECTION 3.06. Litigation and Environmental Matters

     46   

SECTION 3.07. Compliance with Laws and Agreements

     47   

SECTION 3.08. Investment and Holding Company Status

     47   

SECTION 3.09. Taxes

     47   

SECTION 3.10. ERISA

     47   

SECTION 3.11. Disclosure

     47   

SECTION 3.12. Solvency

     48   

SECTION 3.13. Insurance

     48   

SECTION 3.14. Capitalization and Subsidiaries

     48   

SECTION 3.15. Security Interest in Collateral

     48   

SECTION 3.16. Labor Disputes

     49   

SECTION 3.17. Margin Regulations

     49   

SECTION 3.18. Use of Proceeds

     49   

SECTION 3.19. [Reserved]

     49   

SECTION 3.20. Corporate Names; Prior Transactions

     49   

SECTION 3.21. [Reserved]

     49   

SECTION 3.22. Related Documents

     49   

SECTION 3.23. Survival of Warranties; Cumulative

     49   

ARTICLE IV CONDITIONS

     50   

SECTION 4.01. Closing Date

     50   

ARTICLE V AFFIRMATIVE COVENANTS

     53   

SECTION 5.01. Financial Statements and Other Information

     53   

SECTION 5.02. Notices of Material Events

     54   

SECTION 5.03. Existence; Conduct of Business

     55   

SECTION 5.04. Payment of Obligations

     55   

SECTION 5.05. Maintenance of Properties

     55   

SECTION 5.06. Books and Records; Inspection Rights

     55   

SECTION 5.07. Compliance with Laws

     56   

SECTION 5.08. Use of Proceeds

     56   

SECTION 5.09. Insurance

     56   

SECTION 5.10. Maximum Adjusted Leverage Ratio

     56   

SECTION 5.11. Additional Collateral; Further Assurances

     57   

SECTION 5.12. Cash Management

     58   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     Page  

SECTION 5.13. Collateral Access Agreements.

     58   

SECTION 5.14. Real Property

     59   

SECTION 5.15. Quarterly Conference Calls

     60   

SECTION 5.16. Maintenance of Ratings

     60   

SECTION 5.17. Prepayment of ABL Loans

     60   

ARTICLE VI NEGATIVE COVENANTS

     60   

SECTION 6.01. Indebtedness

     60   

SECTION 6.02. Liens

     62   

SECTION 6.03. Fundamental Changes

     64   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     64   

SECTION 6.05. Asset Sales

     67   

SECTION 6.06. Sale and Leaseback Transactions

     68   

SECTION 6.07. Swap Agreements

     68   

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

     68   

SECTION 6.09. Transactions with Affiliates

     69   

SECTION 6.10. Restrictive Agreements

     69   

SECTION 6.11. Amendment of Material Documents

     70   

SECTION 6.12. Accounting; Fiscal Year

     70   

SECTION 6.13. Margin Regulations

     70   

SECTION 6.14. Limitation on Capital Expenditures

     70   

ARTICLE VII EVENTS OF DEFAULT

     71   

ARTICLE VIII THE TERM ADMINISTRATIVE AGENT

     73   

ARTICLE IX MISCELLANEOUS

     76   

SECTION 9.01. Notices

     76   

SECTION 9.02. Waivers; Amendments

     77   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     78   

SECTION 9.04. Successors and Assigns

     80   

SECTION 9.05. Survival

     83   

SECTION 9.06. Counterparts; Integration; Effectiveness

     83   

SECTION 9.07. Severability

     83   

SECTION 9.08. Right of Setoff

     83   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     84   

SECTION 9.10. WAIVER OF JURY TRIAL

     84   

SECTION 9.11. Headings

     84   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     Page  

SECTION 9.12. Confidentiality

     85   

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

     85   

SECTION 9.14. USA PATRIOT ACT

     86   

SECTION 9.15. Disclosure

     86   

SECTION 9.16. Appointment for Perfection

     86   

SECTION 9.17. Interest Rate Limitation

     86   

ARTICLE X LOAN GUARANTY

     86   

SECTION 10.01. Guaranty

     86   

SECTION 10.02. Guaranty of Payment

     87   

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty

     87   

SECTION 10.04. Defenses Waived

     87   

SECTION 10.05. Rights of Subrogation

     88   

SECTION 10.06. Reinstatement; Stay of Acceleration

     88   

SECTION 10.07. Information

     88   

SECTION 10.08. Termination

     88   

SECTION 10.09. Taxes

     88   

SECTION 10.10. Maximum Liability

     89   

SECTION 10.11. Contribution

     89   

SECTION 10.12. Liability Cumulative

     89   

SECTION 10.13. Common Enterprise

     90   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES:

Leasehold Property Schedule

Schedule 3.05 – Properties / Intellectual Property

Schedule 3.06 – Disclosed Matters

Schedule 3.13 – Insurance

Schedule 3.14 – Capitalization and Subsidiaries

Schedule 3.15 – Security Interest in Collateral

Schedule 3.20 – Corporate Names

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Borrower’s Counsel

Exhibit C – Form of Compliance Certificate

Exhibit D – Form of Joinder Agreement

Exhibit E – Form of Intercreditor Agreement

Exhibit F – [Reserved]

Exhibit G – Form of Discounted Prepayment Option Notice

Exhibit H – Form of Lender Participation Notice

Exhibit I – Form of Discounted Voluntary Prepayment Notice



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMENDED AND RESTATED SENIOR SECURED TERM LOAN AGREEMENT, dated as of
December 22, 2011 (as it may be further amended or modified from time to time,
this “Agreement”), among ORCHARD SUPPLY HARDWARE LLC (“Borrower”), ORCHARD
SUPPLY HARDWARE STORES CORPORATION, a Delaware corporation (“Holdings”), those
certain Subsidiaries of Holdings parties hereto (together with Holdings,
collectively, the “Guarantors”), the Term Lenders party hereto, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Term Lenders (in such capacity, the
“Term Administrative Agent”) and JPMORGAN CHASE BANK, N.A., as collateral agent
for the Term Lenders (in such capacity, the “Collateral Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Administrative Agent” means Wells Fargo Retail Finance LLC, in its capacity
as administrative agent for the ABL Lenders under the ABL Credit Agreement, or
its successors.

“ABL Credit Agreement” means the Second Amended and Restated Senior Secured
Credit Agreement dated as of January 29, 2010 among the Borrower, the Loan
Guarantors, the ABL Lenders and the ABL Administrative Agent.

“ABL Credit Commitment” has the meaning assigned to “Revolving Commitment” in
the ABL Credit Agreement.

“ABL Facility” means the revolving facility under the ABL Credit Agreement.

“ABL Facility Primary Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Lenders” means the lenders and Issuing Bank under the ABL Credit Agreement.

“ABL Loan Documents” means the “Loan Documents” (as such term is defined in the
ABL Credit Agreement).

“ABL Loans” means the loans and advances made by the ABL Lenders under the ABL
Credit Agreement.

“ABL Security Agreement” means that certain Second Amended and Restated Pledge
and Security Agreement, dated as of January 29, 2010, between the Loan Parties
and Wells Fargo Retail Finance LLC, in its capacity as collateral agent for the
benefit of itself, the ABL Administrative Agent and the ABL Lenders, and any
other pledge or security agreement (other than the Leasehold Mortgages and the
Leasehold Mortgage Supporting Documents) entered into, after the date of the ABL
Credit Agreement by any other Loan Party (as required by the ABL Credit
Agreement or any other ABL Loan Document), or any other Person, granting a Lien
on any property to secure the obligations and liabilities of any Loan Party
under any ABL Loan Document, as the same may be amended, restated or otherwise
modified from time to time.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABR”, when used in reference to any Term Loan, refers to whether such Term
Loan, is bearing interest at a rate determined by reference to the Alternate
Base Rate.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(g)(iii).

“Acceptance Date” has the meaning assigned to such term in Section 2.11(g)(ii).

“Account” has the meaning assigned to such term in the Term Loan Security
Agreement.

“Account Debtor” means any Person obligated on an Account.

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Term
Lender at such time) that agrees to provide any portion of Refinancing Term
Loans pursuant to a Refinancing Amendment in accordance with Section 2.05,
provided that each Additional Refinancing Lender shall be subject to the
approval of (i) the Term Administrative Agent (such approval not to be
unreasonably withheld) and (ii) the Borrower.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate; provided that in no event shall the Adjusted
LIBO Rate for any Eurodollar Loan that is a Term B-2 Loan be less than 1.25%.

“Adjusted Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Funded Debt outstanding as of such date minus any Unrestricted Cash over
$3,000,000 to (b) EBITDA for the period of four consecutive fiscal quarters
ending on such date.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Term Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Term Administrative Agent, the Collateral
Agent and the Lead Arranger.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%; provided that in no event shall the
Alternate Base Rate for any ABR Loan that is a Term B-2 Loan be less than the
sum of the Adjusted LIBO Rate calculated for such day based on an Interest
Period of one month (after giving effect to the proviso to the definition of
“Adjusted LIBO Rate”) plus 1.00%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“Appliances Agreement” means the Consignment Agreement, dated as of October 26,
2011, between the Borrower and Sears Authorized Hometown Stores, LLC.

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(g)(iii).

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Applicable Rate” means:

(a) with respect to Term B-1 Loans, (i) if the Adjusted Leverage Ratio as of any
date of determination is greater than 3.75:1.00, with respect to (x) ABR Loans,
a percentage per annum equal to the Alternate Base Rate plus 3.75% and
(y) Eurodollar Loans, a percentage per annum equal to the Adjusted LIBO Rate
plus 4.75% or (ii) if the Adjusted Leverage Ratio as of any date of
determination is less than or equal to 3.75:1.00, with respect to (x) ABR Loans,
a percentage per annum equal to the Alternate Base Rate plus 3.50% and
(y) Eurodollar Loans, a percentage per annum equal to the Adjusted LIBO Rate
plus 4.50%; and

(b) with respect to Term B-2 Loans, (i) in the case of ABR Loans, a percentage
per annum equal to the Alternate Base Rate plus 4.75% and (y) in the case of
Eurodollar Loans, a percentage per annum equal to the Adjusted LIBO Rate plus
5.75%.

Notwithstanding the foregoing, (x) the Applicable Rate in respect of Extended
Term Loans of any Extension Series or Refinancing Term Loans of any Refinancing
Series shall be the applicable percentages per annum provided pursuant to the
relevant Extension Amendment or Refinancing Amendment, as the case may be, and
(y) the Applicable Rate in respect of Term B-2 Loans shall be increased as, and
to the extent, necessary to comply with the provisions of Sections 2.04 and
2.05.

For purposes of the foregoing, (a) the Applicable Rate with respect to Term B-1
Loans shall be determined as of the end of each fiscal quarter of the Borrower
based upon the Borrower’s annual or quarterly, as applicable, consolidated
financial statements delivered pursuant to Section 5.01 and (b) each change in
the Applicable Rate with respect to Term B-1 Loans resulting from a change in
the Adjusted Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Term Administrative Agent of such
consolidated financial statements and certificate of a Financial Officer of the
Borrower indicating such change and ending on the date immediately preceding the
effective date of the next such change, provided that the Adjusted Leverage
Ratio shall be deemed to be greater than 3.75:1.00 (A) at any time that an Event
of Default has occurred and is continuing or (B) at the option of the Term
Administrative Agent or at the request of the Required Term Lenders if the
Borrower fails to deliver the annual, quarterly or monthly (if applicable)
consolidated financial statements required to be delivered by it pursuant to
Section 5.01, during the period from the expiration of the time for delivery
thereof until such consolidated financial statements and certificate of a
Financial Officer of the Borrower are delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Ares Capital Markets Group” means any collateralized loan obligation fund, any
collateralized debt obligation fund, any collateralized bond obligation fund,
any distressed asset fund, any hedge fund or any other similar fund managed by
Ares Management LLC or one of its Affiliates.

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of any Loan Party
which constitutes Collateral, other than dispositions described in
Section 6.05(a) through (d), (f), (g) and (h).

“Assignment and Assumption” means an assignment and assumption entered into by a
Term Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Term Administrative Agent, in the
form of Exhibit A or any other form approved by the Term Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Authorized Seller Agreement” means the Authorized Seller Agreement, dated as of
November 23, 2005, between the Borrower and Sears.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing Request” means a request by the Borrower for the Refinancing Term
Loans in accordance with Section 2.03.

“Brands Agreement” means (x) prior to any Spin-Off, the Amended and Restated
Brand Sales Agreement, dated as of December 21, 2006 between the Borrower and
Sears and (y) on or after the Spin-Off if a Spin-Off occurs, any one or more
brands license agreements, to be effective on or about the date of the Spin-Off,
between the Borrower and Sears Brand Management Corporation.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or in San Jose, California are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditures” means, for any period, without duplication, any
expenditure or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries
prepared in accordance with GAAP; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed or
reimbursed with (x) insurance proceeds paid on account of the loss of or damage
to the assets being replaced, restored or repaired, (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced or (z) tenant improvement allowances or landlord contributions,
(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller for such equipment
being traded in at such time, or (iii) the purchase of plant, property or
equipment to the extent financed or reimbursed with the proceeds of (A) tenant
improvement allowances or landlord contributions or (B) an Asset Sale or
Property Loss Event that are not required to be applied to prepay the
Obligations pursuant to Section 2.11(b).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Restatement
Effective Date, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP as in effect on the
Restatement Effective Date.

“Change in Control” means the occurrence of any of the following:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act), other than any one
or more Permitted Holders;

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(c) prior to the first Public Equity Offering, the Permitted Holders cease to be
the “beneficial owners” (as defined in Rule 13d-3 under the Exchange Act, except
that a Person will be deemed to have “beneficial ownership” of all shares that
any such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of at
least 50% of the total voting power of the Voting Stock of the Borrower or
Holdings, whether as a result of the issuance of securities of the Borrower or
Holdings, any merger, consolidation, liquidation or dissolution of the Borrower
or Holdings, any direct or indirect transfer of securities by the Permitted
Holders or otherwise (for purposes of this clause (c), the Permitted Holders
will be deemed to beneficially own any Voting Stock of a specified corporation
held by a parent corporation so long as the Permitted Holders beneficially own,
directly or indirectly, in the aggregate at least a majority of the total voting
power of the Voting Stock of such parent corporation);

(d) on or after the first Public Equity Offering, any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act or any
successor provisions to either of the foregoing), including any group acting for
the purpose of acquiring, holding, voting or disposing of securities within the
meaning of Rule 13d-5(b)(1) under the Exchange Act, other than any one or more
of the Permitted Holders, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act, except that a person will be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 40% or more of the total voting power of
the Voting Stock of the Borrower or Holdings; provided, however, that the
Permitted Holders are the “beneficial owners” (as defined in Rule 13d-3 under
the Exchange Act, except that a person will be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, in the aggregate of a lesser percentage of the total
voting power of the Voting Stock of the Borrower or Holdings than such other
person or group (for purposes of this clause (d), such person or group shall be
deemed to beneficially own any Voting Stock of a corporation held by a parent
corporation so long as such person or group beneficially owns, directly or
indirectly, in the aggregate at least a majority of the total voting power of
the Voting Stock of such parent corporation);

(e) the first day on which a majority of the members of the Board of Directors
of Holdings are not Continuing Directors, other than pursuant to the right of a
Permitted Holder to designate members of the Board of Directors of Holdings
pursuant to the Stockholders’ Agreement; or

(f) the occurrence of a “Change in Control” (or any comparable term) under, and
as defined in, (i) any document or instrument evidencing or governing any
Material Indebtedness of the Borrower and its Subsidiaries, (ii) any Related
Document and (iii) the ABL Credit Agreement.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Term Lender (or, for purposes of
Section 2.15(b), by any lending office of such Term Lender or by such Term
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Class” (a) when used with respect to Term Lenders, refers to whether such Term
Lenders are Term B-1 Lenders, Term B-2 Lenders, Refinancing Term Lenders for a
given Refinancing Series of Refinancing Term Loans, or Extending Term Lenders
for a given Extension Series of Extended Term Loans, (b) when used with respect
to Term Commitments, refers to whether such Term Commitments are Refinancing
Term Commitments of a given Refinancing Series and (c) when used with respect to
Term Loans or a Term Borrowing, refers to whether such Term Loans, or the Term
Loans comprising such Term Borrowing, are Term B-1 Loans, Term B-2 Loans,
Refinancing Term Loans of a given Refinancing Series or Extended Term Loans of a
given Extension Series.

“Closing Date” means December 21, 2006.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral” referred to in the Collateral
Documents.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Agent” has the meaning assigned to such term in the preamble.

“Collateral Documents” means, collectively, the Term Loan Security Agreement,
the Leasehold Mortgages and any other documents granting, perfecting or
evidencing a Lien upon the Collateral in favor of the Collateral Agent, on
behalf of itself, the Term Administrative Agent and the Term Lenders, as
security for payment of the Obligations.

“Commitment Schedule” means the Schedule attached to the Original Credit
Agreement identified as such.

“Consent” means a consent in the form of Annex I to the Restatement Agreement
delivered by each Original Term Lender pursuant to which such Original Term
Lender has agreed to convert the percentage of the principal amount of its
Original Term Loans specified in such consent into Term B-2 Loans.

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets (other than cash and cash equivalents) of such
Person and its Subsidiaries at such date.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person and its Subsidiaries, but excluding, in the case of the Borrower the
sum of (a) the principal amount of any current portion of long-term Consolidated
Total Funded Debt and (b) (without duplication of clause (a) above) the then
outstanding principal amount of the ABL Loans and the Term Loans.

“Consolidated Total Funded Debt” means, at any date, the aggregate principal
amount of all Indebtedness described in clauses (a), (b), (e), (f) (to the
extent that such Guarantee is with respect to Indebtedness described in clauses
(a), (b), (e) and (g) and such Person has become obligated to make payment in
respect of such Guarantee) and (g) of the definition of “Indebtedness” of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP but excluding any Qualified Subordinated PIK Debt of the
Borrower and its Subsidiaries at such date.

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Holdings who (a) was a member of such Board of Directors
on the date of this Agreement; or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Converted Term B-2 Percentage” means, with respect to any Original Term Lender,
the percentage of the principal amount of Original Term Loans of such Original
Term Lender specified to be converted into Term B-2 Loans in such Original Term
Lender’s Consent; provided that such percentage shall not be less than 75% of
the outstanding principal amount of the Original Term Loans held by such
Original Term Lender prior to such conversion.

“Credit Card Account Receivable” means each “Account” together with all income,
payments and proceeds thereof, owed by any Credit Card Issuer or Credit Card
Processor to a Loan Party resulting from charges by a customer of the Borrower
or any of its Restricted Subsidiaries on credit cards issued by such Credit Card
Issuer or processed by such Credit Card Processor in connection with the sale of
goods by the Borrower or any of its Restricted Subsidiaries, or services
performed by the Borrower or any of its Restricted Subsidiaries, in each case in
the ordinary course of its business.

“Credit Card Issuer” shall mean any Person who issues or whose members issue
credit cards, including, without limitation, MasterCard or VISA bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club and other non-bank credit or debit cards,
including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any sales transactions of any Loan Party involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by the Borrower or any of
its Restricted Subsidiaries and which is not permitted under Section 6.01.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Term Administrative Agent, among any Loan Party,
a banking institution holding such Loan Party’s funds, and the Collateral Agent,
with respect to collection and control of all deposits and balances held in a
deposit account maintained by any Loan Party with such banking institution.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Discount Range” has the meaning assigned to such term in Section 2.11(g)(ii).

“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 2.11(g)(ii).

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.11(g)(i).

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.11(g)(v).

“Document” has the meaning assigned to such term in the Term Loan Security
Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) provision for
income taxes or tax sharing distributions paid pursuant to Section 6.08(a)(iv)
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such
period, (v) any non-recurring fees, cash charges and other cash expenses made in
connection with the Transactions for such period, (vi) any extraordinary
non-recurring, non-cash restructuring charges for such period, (vii) any
non-recurring fees, expenses or charges in respect of professional or financial
advisory, investment banking, financing, underwriting, placement agent or other
similar services (including fees and expenses of legal counsel, consultants and
accountants) for such period to the extent related to any equity offering,
investment, acquisition, divestiture or recapitalization permitted hereunder or
any issuance of indebtedness permitted to be incurred hereunder (whether or not
successful) up to a maximum aggregate amount of $15,000,000 during the term of
this Agreement, (viii) non-cash charges for share-based payments (as defined in
accordance with GAAP) to employees and directors for such period, (ix) any
extraordinary losses for such period, (x) any other non-cash charges for such
period (including non-cash rental expense but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period and any
non-cash charge that relates to the write-down or write-off of inventory) and
(xi) (A) costs and expenses incurred in connection with the consummation of a
corporate strategic transaction, including costs incurred as a result of any
Public Equity Offering or other disposition of Equity Interests of Holdings by
any of the Permitted Holders, and transaction and operating costs and expenses
incurred in connection with building the infrastructure necessary for the
Borrower and Holdings to operate as a public company subject to the registration
and reporting requirements of the securities laws and costs and expenses in
connection with any litigation or any regulatory action existing as of
January 28, 2011, including costs associated with any settlement or judgment in
an aggregate amount for all such items pursuant to this subclause (A) from and
after January 28, 2011 not to exceed $4,000,000 and (B) costs of any merchandise
mark-downs in an aggregate amount for all such items pursuant to this subclause
(B) from and after January 28, 2011 not to exceed $4,000,000, minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(v) and
(a)(x) taken in a prior period and (ii) any extraordinary gains and any non-cash
items of income for such period, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP. For the purposes
of calculating EBITDA for any period of four (4) consecutive fiscal quarters
(each, a “Reference Period”), if during such Reference Period the Borrower or
any

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary shall have made a Material Acquisition or a Material Disposition,
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition or Material Disposition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” and “Material Disposition” means any acquisition or disposal as
applicable of property or series of related acquisitions or disposal as
applicable of property that constitutes assets comprising all or substantially
all of an operating unit of a business or constitutes all or substantially all
of the Equity Interests of a Person.

“ECF Percentage” means 75%; provided that with respect to each fiscal year of
the Borrower, the ECF Percentage shall be 50% in respect of such fiscal year if
the Adjusted Leverage Ratio as of the last day of such fiscal year is less than
or equal to 3.00:1.00 but greater than 2.00:1:00; and provided, further, that
the ECF Percentage shall be 25% in respect of such fiscal year if the Adjusted
Leverage Ratio as of the last day of such fiscal year is less than or equal to
2.00:1.00; provided, however, that if on the date that is 5 days after the date
on which the Borrower is required to deliver its financial statements pursuant
to Section 5.01(a) hereof for any relevant year a Ratings Condition shall exist,
the ECF Percentage shall be 100% in respect of such fiscal year.

“Effective Yield” means, as to any Term Loans of any Class, the effective yield
on such Term Loans, taking into account the applicable interest rate margins,
any interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Term Lenders making such Term Loans,
but excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant Term Lenders and
customary consent fees paid generally to consenting Term Lenders.

“Eligible Accounts” has the meaning assigned to such term in the ABL Credit
Agreement.

“Eligible Credit Card Receivables” has the meaning assigned to such term in the
ABL Credit Agreement.

“Eligible Inventory” has the meaning assigned to such term in the ABL Credit
Agreement.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to the extent relating to the presence or exposure
to Hazardous Materials, to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Plan
to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar”, when used in reference to any Term Loan, refers to whether such
Term Loan is bearing interest at a rate determined by reference to the Adjusted
LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any period, (a) the sum of (without duplication)
(i) Net Income for such period (determined for the Borrower and its Restricted
Subsidiaries only), (ii) the excess, if any, of the Working Capital of the
Borrower and its Restricted Subsidiaries at the beginning of such period over
the Working Capital of the Borrower and its Restricted Subsidiaries at the end
of such period, (iii) an amount equal to the amount of all non-cash charges of
the Borrower and the Restricted Subsidiaries to the extent deducted in arriving
at such Net Income and (iv) an amount equal to the aggregate net non-cash loss
on asset dispositions by the Borrower and the Restricted Subsidiaries during
such period (other than asset dispositions in the ordinary course of business)
to the extent deducted in arriving at such Net Income minus (b) the sum of
(without duplication) (i) scheduled and mandatory cash principal payments on the
ABL Loans and the Term Loans (excluding mandatory prepayments in respect of
Excess Cash Flow pursuant to Section 2.11(c) hereof) during such period (but
only, in the case of payment in respect of ABL Loans, to the extent that the ABL
Credit Commitments are permanently reduced by the amount of such payments),
(ii) scheduled and (other than with respect to Indebtedness incurred pursuant to
Section 6.01(o)) mandatory cash principal payments made by the Borrower or any
of its Restricted Subsidiaries during such period on other Indebtedness to the
extent such other Indebtedness and payments are permitted by this Agreement,
(iii) scheduled and mandatory payments made by the Borrower or any of its
Restricted Subsidiaries on Capital Lease Obligations to the extent such Capital
Lease Obligations and payments are permitted by this Agreement, (iv) without
duplication of amounts deducted pursuant to clause (xii) below in prior fiscal
years, Capital Expenditures made by the Borrower or any of its Restricted
Subsidiaries during such period to the extent permitted by this Agreement,
(v) the

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

excess, if any, of the Working Capital of the Borrower and its Restricted
Subsidiaries at the end of such period over the Working Capital of the Borrower
and its Restricted Subsidiaries at the beginning of such period, (vi) an amount
equal to the amount of all non-cash credits of the Borrower and the Restricted
Subsidiaries included in arriving at such Net Income, (vii) an amount equal to
the aggregate net non-cash gain on asset dispositions by the Borrower and the
Restricted Subsidiaries during such period (other than asset dispositions in the
ordinary course of business) to the extent included in arriving at such Net
Income, (viii) cash payments by the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, provided that such payments
have been previously accrued and deducted from EBITDA (pursuant to clause (b)(i)
of the definition thereof) for the purposes of calculating the Adjusted Leverage
Ratio, (ix) without duplication of amounts deducted pursuant to clause
(xii) below in prior fiscal years, the amount of investments and acquisitions
made by the Borrower and the Restricted Subsidiaries during such period to the
extent permitted by this Agreement and to the extent that such investments and
acquisitions were not financed by the incurrence of Indebtedness, (x) the amount
of Restricted Payments paid by the Borrower during such period to the extent
permitted by this Agreement, (xi) the aggregate amount of expenditures actually
made by the Borrower and the Restricted Subsidiaries in cash during such period
to the extent that such expenditures are not expensed during such period,
(xii) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions or Capital Expenditures to be consummated or made during the
period of two consecutive fiscal quarters of the Borrower following the end of
such period, provided that to the extent the aggregate amount of cash actually
utilized to finance such acquisitions or Capital Expenditures during such period
of two consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of two consecutive fiscal quarters, and (xiii) the
amount of cash taxes paid by the Borrower and the Restricted Subsidiaries during
such period to the extent they exceed the amount of tax expense of the Borrower
and the Restricted Subsidiaries deducted in determining Net Income for such
period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Term Administrative Agent, any Term
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Term Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a).

“Existing Credit Agreement” has the meaning assigned to such term in the ABL
Credit Agreement.

“Extended Maturity Date” means December 21, 2015.

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Extending Term Lender” means, at any time, any Term Lender that has an Extended
Term Loan at such time.

“Extended Term Loans” has the meaning provided in Section 2.04(a).

“Extension” means any establishment of Extended Term Loans pursuant to
Section 2.04 and the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.04(c).

“Extension Election” has the meaning provided in Section 2.04(b).

“Extension Request” has the meaning provided in Section 2.04(a).

“Extension Series” has the meaning provided in Section 2.04(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Term Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the president, chief executive officer, chief
financial officer, principal accounting officer, treasurer or controller of the
Borrower or Holdings, as applicable.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee of any guarantor shall be deemed to be the lower of
(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guarantor may be liable are not stated or determinable, in which
case the amount of such Guarantee shall be such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble.

“Home Services Agreement” means the Home Services Agreement, dated as of
November 23, 2005, between the Borrower and Sears.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business and any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP but including any liquidated earn-out),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnification Agreements” means (a) the Guaranty of Recourse Obligations
dated October 27, 2010, from Holdings, the Borrower and OSH Finance Corporation
in favor of Wells Fargo Bank, N.A., as administrative agent, and each lender
party to the Real Estate Credit Agreement, (b) the Guaranty of Payment dated
October 27, 2010, from Holdings, the Borrower and OSH Finance Corporation in
favor of Wells Fargo Bank, N.A., as administrative agent, and each lender party
to the Real Estate Credit Agreement, and (c) the Environmental and Hazardous
Materials Indemnification Agreement dated October 27, 2010, from Holdings, the
Borrower and OSH Finance Corporation in favor of Wells Fargo Bank, N.A., as
administrative agent, and each lender party to the Real Estate Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
December 2006 and relating to the Borrower and the Transactions.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, substantially in the form of Exhibit E, among the Term Administrative
Agent, the ABL Administrative Agent, the Collateral Agent, the Borrower and the
Loan Parties.

“Interest Election Request” means a request by the Borrower to convert or
continue a Term Loan in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Borrower and
its Subsidiaries for such period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each of March, June, September and December and the applicable Term Loan
Maturity Date thereof, and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to such Term Loan and, in the case of a
Eurodollar Loan with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period and the
applicable Term Loan Maturity Date thereof.

“Interest Period” means with respect to any Eurodollar Loan, the period
commencing on the date of such Term Loan and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to all Term Lenders, seven days or nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Loan only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period pertaining to a Eurodollar Loan that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.

“Inventory” has the meaning assigned to such term in the Term Loan Security
Agreement.

“Issuing Bank” has the meaning assigned to such term in the ABL Credit
Agreement.

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Latest Maturity Date” means, at any date of determination, the latest Term Loan
Maturity Date applicable to any Term Loan hereunder at such time, including the
latest maturity date of any Term B-2 Loan, any Extended Term Loan or any
Refinancing Term Loan, in each case as extended in accordance with this
Agreement from time to time.

“Lead Arranger” means J.P. Morgan Securities LLC.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Leasehold Mortgages” means the leasehold mortgages in favor of the Collateral
Agent made by the Borrower or any other Loan Party, each in form and substance
reasonably satisfactory to the Term Administrative Agent with respect to the
real property listed on the Leasehold Property Schedule.

“Leasehold Mortgage Supporting Documents” means, with respect to a Leasehold
Mortgage, each of the following:

(A) (i) evidence in form and substance reasonably satisfactory to the Term
Administrative Agent that the recording of counterparts of such Leasehold
Mortgage in the recording offices specified in such Leasehold Mortgage will
create a valid and enforceable first priority lien on the rights described
therein in favor of the Collateral Agent for the benefit of the Collateral
Agent, the Term Administrative Agent and the Term Lenders (or in favor of such
other trustee as may be required or desired under local law) subject only to
(A) Liens permitted under Section 6.02 and (B) such other Liens as the Term
Administrative Agent may reasonably approve and (ii) an opinion of counsel in
each state in which any such Leasehold Mortgage is to be recorded in form and
substance and from counsel reasonably satisfactory to the Term Administrative
Agent; and

(B) such other agreements, documents and instruments (including, without
limitation, (i) title searches (together with all documents referred to
therein), (ii) maps, plats, as-built surveys, and environmental reports (in each
case, to the extent existing) and (iii) evidence regarding recording and payment
of all recording fees and stamp, documentation, intangible or mortgage taxes, if
any), each in form and substance reasonably satisfactory to the Term
Administrative Agent, as the Term Administrative Agent deems necessary or
appropriate to create, register or otherwise perfect, maintain, evidence the
existence, substance, form or validity of, or enforce a valid and enforceable
first priority lien on such rights in favor of the Collateral Agent for the
benefit of the Collateral Agent, the Term Administrative Agent and the Term
Lenders (or in favor of such other trustee as may be required or desired under
local law) subject only to (A) Liens permitted under Section 6.02 and (B) such
other Liens as the Term Administrative Agent may reasonably approve.

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender Participation Notice” has the meaning assigned to such term in
Section 2.11(g)(iii).

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate appearing on Page 3750 of the Dow Jones Market Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Term Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Loan for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Term Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Collateral Documents, the Loan Guaranty, the Intercreditor
Agreement and all other agreements, instruments, documents and certificates
identified in Article IV executed and delivered to, or in favor of, the Term
Administrative Agent or any Term Lenders and including, without limitation all
other pledges, powers of attorney, consents, assignments, contracts, notices and
all other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Term Administrative Agent or any Term Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means Holdings, each Restricted Subsidiary of the Borrower
party to this Agreement and any other Person who becomes a party to this
Agreement pursuant to a Joinder Agreement and their successors and assigns.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means Holdings, the Borrower and the Loan Guarantors and their
successors and assigns, but in no event including the Unrestricted Subsidiary.

“Management Services Agreement” means the Management Services Agreement, dated
as of November 23, 2005, between the Borrower and ACOF Operating Manager, LP.

“Master Operating Lease” means the lease agreement dated as of October 27, 2010
between Real Property Holding Company as landlord and the Borrower as tenant.

“Material Adverse Effect” means a material adverse effect on (a) the assets and
liabilities (taken together), results of operations or condition (financial or
otherwise) of (i) Holdings and its Subsidiaries taken as a whole or
(ii) Holdings and the Restricted Subsidiaries taken as a whole, (b) the ability
of any Loan Party to perform any of its obligations under the Loan Documents to
which it is a party, or (c) the ability of the Term Administrative Agent and the
Term Lenders to enforce any of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Term Loans), and
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Net Proceeds” means (x) with respect to any Asset Sale, Property Loss Event or
Property Sale, (a) the cash proceeds received in respect of such event including
(i) any cash received in respect of any non-cash proceeds (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable attorneys’ fees, accountants’ fees, investment banking
fees and other reasonable fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event (or, solely in the case of a Property Sale, all payments actually made
with the proceeds from such Property Sale) to repay Indebtedness (other than the
ABL Loans and the Term Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and to pay any interest, premium
or other amounts in connection therewith and (iii) the amount of all taxes paid
(or reasonably estimated to be payable) as a result thereof and the amount of
any reserves established to fund contingent liabilities reasonably estimated to
be payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer) and (y) with respect to any
Debt Issuance or Refinancing Term Loans, as the case may be, the excess, if any,
of (a) the sum of the cash received in connection with such Debt Issuance or
Refinancing Term Loans, as the case may be over (b) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses, incurred by the Borrower or such Restricted Subsidiary
in connection with such incurrence or issuance.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Extended Maturity Date” means December 21, 2013.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Term Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Term Lenders or to
any Term Lender, the Term Administrative Agent or any indemnified party arising
under the Loan Documents.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Offered Loans” has the meaning assigned to such term in Section 2.11(g)(iii).

“Original Credit Agreement” means this Agreement as originally entered into on
December 21, 2006 and amended on January 28, 2011.

“Original Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Original Term Loans pursuant to
Section 2.01 of the Original Credit Agreement.

“Original Term Lender” means, at any time, any Term Lender that has an Original
Term Commitment or an Original Term Loan at such time.

“Original Term Loan” has the meaning assigned to such term in the Restatement
Agreement.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of this
Agreement.

“Participant” has the meaning set forth in Section 9.04.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Debt Holder” means any of Holdings, any Affiliate of Holdings or any
Permitted Holder.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

(g) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(j) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

(k) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(l) Liens in favor of Credit Card Issuers arising in the ordinary course of
business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements; and

(m) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries,

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means (a) Sears Holding Corporation, (b) ACOF I LLC and
(c) ESL Investments, Inc. and their respective Related Parties and Affiliates.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) investments in commercial paper maturing within 12 months from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the then equivalent grade) from S&P or P-2 (or the then equivalent
grade) from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 12 months from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d) repurchase agreements with a term of not more than 30 days for securities
issued or fully guaranteed by the United States government entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) securities issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

(f) securities backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; and

(h) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Collateral” has the meaning assigned to such term in the Term Loan
Security Agreement.

“Primary Collateral Access Agreement” means the Collateral Access Agreements
entered into by Real Property Holding Company and the Collateral Agent under the
Real Estate Credit Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City (or other principal New York City office designated by Chase); each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Pro Rata Share” means, with respect to each Term Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of Term Loans of such Term Lender under the
applicable Class or Classes at such time and the denominator of which is the
aggregate principal amount of Term Loans of the applicable Class or Classes
outstanding at such time.

“Projections” has the meaning assigned to such term in Section 5.01(g).

“Property” has the meaning assigned to such term in the Real Estate Credit
Agreement as in effect on the date hereof.

“Property Loss Event” means any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Loan Party which constitutes Collateral.

“Property Sale” means any sale, transfer or other disposition (including
pursuant to any sale and leaseback transaction) of any Property of the Real
Property Holding Company.

“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.11(g)(ii).

“Public Equity Offering” means any underwritten public offering of common stock
of Holdings or any Spin-Off.

“Purchasing Borrower Party” means the Borrower or any Subsidiary of the Borrower
that becomes an assignee pursuant to Section 9.04.

“Qualified Subordinated PIK Debt” means unsecured Indebtedness of the Borrower
that (i) does not provide for any scheduled payment of principal prior to the
date that is 6 months after the Term Loan Maturity Date of the Term B-2 Loans,
(ii) provides for the payment of interest prior to the date that is 6 months
after the Term Loan Maturity Date of the Term B-2 Loans solely through an
increase in the principal amount of such Indebtedness, (iii) does not require
the Borrower, upon the happening of any event (other than pursuant to change of
control offers and asset sale offers that are customary for senior subordinated
high yield debt securities), to repurchase or redeem such Indebtedness, (iv) is
subordinated to the Obligations on terms customary for high yield debt
securities as reasonably determined by the Administrative Agent, (v) is not
Guaranteed by or recourse to any Subsidiary of the Borrower that is not a Loan
Party and (vi) does not contain financial maintenance covenants and contains
other covenants and events of default as are not in the aggregate more
restrictive than the terms of this Agreement (with customary modifications for
high yield debt securities).

“Qualifying Lenders” has the meaning assigned to such term in
Section 2.11(g)(iv).

“Qualifying Loans” has the meaning assigned to such term in Section 2.11(g)(iv).

“Ratings Condition” means the condition at any time that either (a) the
Borrower’s corporate family rating is lower than B3 by Moody’s or the Borrower’s
corporate rating is lower than B- by S&P or (b) the Borrower is not rated.

“Real Estate Credit Agreement” means the credit agreement dated as of
October 27, 2010, between the Real Property Holding Company as borrower and
Wells Fargo Bank, N.A. as administrative agent and the lenders party thereto.

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Real Estate Debt” means secured Indebtedness in a principal amount of
$50,000,000 of OSH Properties LLC, pursuant to the Real Estate Credit Agreement.

“Real Property” means all now owned and hereafter acquired real property of the
Borrower and the Restricted Subsidiaries, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located.

“Real Property Holding Company” means OSH Properties LLC, which is a Special
Purpose Vehicle.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Term Administrative Agent, (c) each Additional
Refinancing Lender, and (d) each Term Lender that agrees to provide any portion
of term loans incurred pursuant thereto, in accordance with Section 2.05.

“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Lenders” means, at any time, any Term Lender that has a
Refinancing Term Commitment of a given Refinancing Series or a Refinancing Term
Loan of a given Refinancing Series at such time.

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment (it being understood that Qualified Subordinated PIK
Debt shall not constitute Refinancing Term Loans).

“Register” has the meaning set forth in Section 9.04.

“Related Documents” means the Master Operating Lease, the Brands Agreement, the
Transition Services Agreement, the Tax Sharing Agreement, the Appliances
Agreement, the Authorized Seller Agreement, the Home Services Agreement, the
Management Services Agreement, the Real Estate Credit Agreement, the
Stockholders’ Agreement and each other material document executed or issued in
connection therewith.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the ABL Administrative Agent or another
Person under the ABL Credit Agreement showing the results of appraisals, field
examinations or audits pertaining to the Borrower’s assets from information
furnished by or on behalf of the Borrower, after the ABL Administrative Agent
has exercised its rights of inspection pursuant to the ABL Credit Agreement,
which Reports may be distributed to the Term Lenders by the Term Administrative
Agent.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Required Term Lenders” means, at any time, Term Lenders holding more than 50%
of the sum of the unpaid principal amount of the Term Loans then outstanding;
provided, that if Ares Capital Markets Group shall at any time hold more than
15% of the unpaid principal amount of the Term Loans then outstanding, “Required
Term Lenders” shall mean Term Lenders holding more than 50% of (i) the sum of
the unpaid principal amount of the Term Loans then outstanding minus (ii) any
amount of such outstanding Term Loans held by Ares Capital Markets Group (the
“Disqualified Ares Loans”) in excess of 15% of the total unpaid principal amount
of such outstanding Term Loans; provided, further, that with respect to any
amendment, waiver or modification of this Agreement or any Loan Document
requiring the consent of the Required Term Lenders or of all affected Term
Lenders, Ares Capital Markets Group shall not be entitled to vote with respect
to any such Disqualified Ares Loans.

“Requirement of Law” as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, secretary or assistant secretary of the Borrower.

“Restatement Agreement” means the Amendment and Restatement Agreement to the
Original Credit Agreement, dated as of December [    ], 2011, pursuant to which
the Original Credit Agreement was amended and restated as this Agreement.

“Restatement Effective Date” means the date on which each of the conditions set
forth in Article IV of the Restatement Agreement have been satisfied.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in Holdings, the Borrower or any
Restricted Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in Holdings, the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sears” means Sears, Roebuck and Co.

“Sears Note” means the senior unsecured note dated as of November 23, 2005 in
the aggregate outstanding principal amount of $205,000,000 issued by the
Borrower in favor of Sears.

“Security Agreements” means collectively the Term Loan Security Agreement and
the ABL Security Agreement.

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by Holdings or the Borrower in a manner that is intended to
legally isolate the assets of such Person from Holdings and its other
Subsidiaries as a consolidated group.

“Spin-Off” means the distribution by Sears Holding Corporation to its
shareholders of the outstanding Equity Interests in Holdings held by Sears
Holdings Corporation immediately prior to the Spin-Off, pursuant to an effective
registration statement under the Securities Act of 1933, as amended.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate, without duplication, of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Term Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Stockholders’ Agreement” means (x) prior to any Spin-Off, the Stockholders’
Agreement among Holdings, ACOF I LLC and Sears dated as of November 23, 2005,
and (y) on or after the Spin-Off if a Spin-Off occurs, the Second Amended and
Restated Stockholders’ Agreement among Holdings, ACOF I LLC, ESL Investments,
Inc. Edward S. Lambert and William Crowley to be dated on or about the date of
the Spin-Off.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Term Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower or a Loan Party, as
applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of
November 23, 2005, between Holdings and Sears Holdings Corporation.

“Term Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Term Lenders hereunder, or any successor.

“Term B-1 Lender” means, at any time, any Term Lender that has a Term B-1 Loan
at such time.

“Term B-1 Loans” means Original Term Loans that have been reclassified as “Term
B-1 Loans” pursuant to the Restatement Agreement on the Restatement Effective
Date.

“Term B-2 Lender” means (i) on the Restatement Effective Date, any Original Term
Lender that has submitted an executed counterpart to the consent to the
Restatement Agreement in the form provided by the Term Administrative Agent
indicating that such Original Term Lender is converting at least 75% of its
“Term Loans” to “Term B-2 Loans”, and (ii) at any time thereafter, any Term
Lender that has a Term B-2 Loan at such time.

“Term B-2 Loans” means Original Term Loans that have been reclassified as “Term
B-2 Loans” pursuant to the Restatement Agreement on the Restatement Effective
Date.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
Class and, in the case of Eurodollar Loans, having the same Interest Period made
by each of the Term Lenders pursuant to this Agreement.

“Term Commitment” means, the Original Term Commitments and/or any Refinancing
Term Commitment, as applicable, as such commitment may be reduced or increased
from time to time pursuant to assignments by or to a Term Lender pursuant to
Section 9.04.

“Term Facility” means the Term B-1 Loans, the Term B-2 Loans, a given
Refinancing Series of Refinancing Term Loans or a given Extension Series of
Extended Term Loans, as the context may require.

“Term Facility Primary Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Term Lender” means any Term B-1 Lender, Term B-2 Lender, Refinancing Term
Lender or Extending Term Lender, as applicable.

“Term Loan” means any Term B-1 Loan, Term B-2 Loan, Refinancing Term Loan or
Extended Term Loan, as applicable.

“Term Loan Maturity Date” means, with respect to the Term B-1 Loans, the
Non-Extended Maturity Date, with respect to the Term B-2 Loans, the Extended
Maturity Date and with respect to any Refinancing Term Loans of any Refinancing
Series or any Extended Term Loans of any Extension Series, a date to be
specified in the relevant Refinancing Amendment or Extension Amendment, as
applicable.

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Term Loan Security Agreement”, means that certain Pledge and Security
Agreement, dated as of the Closing Date, between the Loan Parties and the
Collateral Agent, for the benefit of the Term Administrative Agent and the Term
Lenders, and any other pledge or security agreement (other than any Leasehold
Mortgage or any Leasehold Mortgage Supporting Document) entered into, after the
date of this Agreement by any other Loan Party (as required by this Agreement or
any other Loan Document), or any other Person, granting a Lien on any property
to secure the obligations and liabilities of any Loan Party under any Loan
Document, as the same may be amended, restated or otherwise modified from time
to time.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the ABL Credit Agreement, the borrowing of Term Loans and ABL
Loans and other credit extensions, the use of the proceeds thereof and the
repayment of the Sears Note.

“Transition Services Agreement” means (x) prior to any Spin-Off, the Services
Agreement, dated as of November 23, 2005, between the Borrower and Sears, and
(y) on and after the Spin-Off if a Spin-Off occurs, the Transition Services
Agreement to be dated on or about the date of the Spin-Off, between Sears
Holding Management Corporation and Holdings.

“Type” means, with respect to a Term Loan, its character as an ABR Loan or a
Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation to reimburse a bank for drawings not
yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations.

“Unrestricted Cash” means (i) cash of the Borrower and its Subsidiaries that is
classified, in accordance with GAAP, as “unrestricted” on the consolidated
balance sheets of the Borrower and (ii) cash held in stores by the Borrower and
its Subsidiaries.

“Unrestricted Subsidiary” means the Real Property Holding Company and its
subsidiaries, if any.

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that are at the time entitled to vote in the election of the Board of
Directors (or equivalent body) of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, for any Person at any date, the amount, if any, by
which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, replaced, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Term Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Term Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Borrower, the
Term Administrative Agent and the Lenders shall negotiate in good faith to amend
such provision to preserve the original intent in light of such change in GAAP,
and such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

ARTICLE II

The Amount and Terms of Term Commitment

SECTION 2.01. Term Commitments. On the Closing Date, each Original Term Lender
made to the Borrower in a single drawing Original Term Loans in an aggregate
principal amount equal to such Original Term Lender’s Original Term Commitment.
On the Restatement Effective Date, in accordance with, and upon the terms and
conditions set forth in, the Restatement Agreement, all of (a) the Original Term
Loans of each Term B-1 Lender (other than the Converted Term B-2 Percentage of
such Term B-1 Lender’s Original Term Loans) shall be continued hereunder and
reclassified on such date as Term B-1 Loans of such Term Lender and (b) the
Converted Term B-2 Percentage of the Original Term Loans of each Term B-2 Lender
outstanding on such date shall be continued hereunder and reclassified as Term
B-2 Loans of such Term Lender. Amounts borrowed under this Section 2.01 and
repaid or prepaid may not be reborrowed.

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subject to Section 2.14, the Term Loans may from time to time be ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith; provided
that all Term Loans made on the Closing Date must be made as ABR Loans but may
be converted into Eurodollar Loans in accordance with Section 2.08. Each Term
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Term Lender to make such Term Loan; provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Term Loan in accordance with the terms of this Agreement.

SECTION 2.02. Special Provisions Relating to Reclassifications of Original Term
Loans into Term B-1 Loans and Conversions of Original Term Loans into Term B-2
Loans. (a) Notwithstanding anything to the contrary in this Agreement:

(i) on the Restatement Effective Date, (x) Term B-1 Loans shall be deemed made
as Eurodollar Loans in an amount equal to the principal amount of the Original
Term Loans reclassified as Term B-1 Loans pursuant to Section 2.01 that were
outstanding as Eurodollar Loans at the time of such reclassification and
conversion (such Term B-1 Loans to correspond in amount to the Original Term
Loans so reclassified of a given Interest Period), (y) Interest Periods for the
Term B-1 Loans described in clause (x) above shall end on the same dates as the
Interest Periods applicable to the corresponding Original Term Loans described
in clause (x) above, and the Adjusted LIBO Rate applicable to such Term B-1
Loans during such Interest Periods shall be the same as those applicable to the
Original Term Loans so reclassified, and (z) Term B-1 Loans shall be deemed made
as ABR Loans in amount equal to the principal amount of Original Term Loans
reclassified as Term B-1 Loans pursuant to Section 2.01 that were outstanding as
ABR Loans at the time of reclassification;

(ii) each Term B-1 Loan shall continue to be entitled to all accrued and unpaid
interest with respect to the Original Term Loan from which such Term B-1 Loan
was reclassified up to but excluding the Restatement Effective Date in
accordance with the Original Credit Agreement;

(iii) on the Restatement Effective Date, all accrued and unpaid interest on the
Original Term Loans that are converted into Term B-2 Loans pursuant to the
Restatement Agreement shall be paid in full;

(iv) the Term B-2 Loans shall initially all be Eurodollar Loans and shall have
an initial Interest Period commencing on the Restatement Effective Date of three
months; and

(v) no reclassification of outstanding Original Term Loans as Term B-1 Loans or
conversion of Original Term Loans into Term B-2 Loans pursuant to Section 2.01
shall constitute a voluntary or mandatory payment, prepayment or novation for
purposes of this Agreement.

(b) On and after the Restatement Effective Date, each Term B-1 Lender and Term
B-2 Lender which holds a promissory note evidencing Original Term Loans shall be
entitled to surrender such promissory note to the Borrower against delivery of a
new promissory note completed in accordance with Section 2.10(e) evidencing the
Term B-1 Loans and Term B-2 Loans, as applicable, into which the Original Term
Loans of such Term Lender were reclassified on the Restatement Effective Date;
provided that if any such promissory note is not so surrendered, then from and
after the Restatement Effective Date such promissory note shall be deemed to
evidence the Term B-1 Loans or Term B-2 Loans, as applicable, into which the
Original Term Loans theretofore evidenced by such Note have been reclassified.

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) No costs shall be payable under Section 2.16 in connection with transactions
consummated under this Section 2.02.

SECTION 2.03. Procedure for Borrowing. To request a borrowing under Refinancing
Term Commitments of any Refinancing Series, the Borrower shall notify the Term
Administrative Agent of such request either in writing (delivered by hand or
facsimile) in a form reasonably approved by the Term Administrative Agent and
signed by the Borrower or by telephone one Business Day before the date of the
proposed borrowing. The borrowing request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Term Administrative
Agent in a form reasonably approved by the Term Administrative Agent and signed
by the Borrower (the “Borrowing Request”). Each such telephonic and written
Borrowing Request shall specify the aggregate amount of the requested
Refinancing Term Loans and the date of borrowing of such Refinancing Term Loans,
which shall be a Business Day.

Promptly following receipt of the Borrowing Request in accordance with this
Section, the Term Administrative Agent shall advise each applicable Refinancing
Term Lender of the details thereof and of the amount of such Refinancing Term
Lender’s Refinancing Term Loan to be made as part of the requested borrowing.

SECTION 2.04. Extension of Term B-1 Loans.

(a) Extension of Term B-1 Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term B-1 Loans be amended to extend
the scheduled maturity date(s) with respect to such Term B-1 Loans (any such
Term B-1 Loans which have been so amended, “Extended Term Loans”) and to provide
for other terms consistent with this Section 2.04. In order to establish any
Extended Term Loans, the Borrower shall provide a notice to the Term
Administrative Agent (who shall provide a copy of such notice to each of the
Term B-1 Lenders) (each, an “Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall (x) be
substantially identical as offered to each Term B-1 Lender (including as to the
proposed interest rates and upfront fees payable) and (y) be substantially
identical to the Term B-2 Loans, except that (i) the Effective Yield with
respect to the Extended Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
Effective Yield for the Term B-2 Loans; (ii) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term B-2 Loans;
and (iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); provided that (A) no Default shall
have occurred and be continuing at the time an Extension becomes effective,
(B) if the Effective Yield with respect to the Extended Term Loans (whether in
the form of interest rate margin, upfront fees, original issue discount or
otherwise) exceeds the Effective Yield with respect to the Term B-2 Loans then
in effect by more than 25 basis points, the Applicable Rate for the Term B-2
Loans shall automatically increase on the date such Extended Term Loans are
established to the extent necessary to cause the Effective Yield for the Term
B-2 Loans to be equal to the Effective Yield for such Extended Term Loans minus
25 basis points, (C) the Weighted Average Life to Maturity of any Extended Term
Loans of a given Term Loan Extension Series at the time of establishment thereof
shall be no shorter (other than by virtue of amortization or prepayment of such
Indebtedness prior to the time of incurrence of such Extended Term Loans) than
the remaining Weighted Average Life to Maturity of the Term B-2 Loans, (D) in no
event shall the final maturity date of any Extended Term Loans of a given
Extension Series at

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the time of establishment thereof be earlier than the then Latest Maturity Date
of any other Term Loans hereunder, (E) any such Extended Term Loans (and the
Liens securing the same) shall be permitted by the terms of the Intercreditor
Agreement (to the extent the Intercreditor Agreement is then in effect), (F) at
no time shall there be Classes of Term Loans hereunder (including Refinancing
Term Loans and Extended Term Loans) that have more than four different Term Loan
Maturity Dates and (G) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing. Any Extended Term Loans amended pursuant
to any Extension Amendment shall be designated a series (each, an “Extension
Series”) of Extended Term Loans for all purposes of this Agreement; provided
that any Extended Term Loans may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in Term B-2 Loans or any
previously established Extension Series.

(b) Extension Request. The Borrower shall provide the Extension Request at least
five (5) Business Days prior to the date on which Term B-1 Lenders are requested
to respond, and shall agree to such procedures, if any, as may be established
by, or acceptable to, the Borrower and the Term Administrative Agent, in each
case acting reasonably to accomplish the purposes of this Section 2.04. No Term
B-1 Lender shall have any obligation to agree to have any of its Term B-1 Loans
amended into Extended Term Loans pursuant to any Extension Request. Any Term B-1
Lender wishing to have all or a portion of its Term B-1 Loans amended into
Extended Term Loans shall notify the Term Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term B-1 Loans that it has elected to request be amended into
Extended Term Loans (subject to any minimum denomination requirements imposed by
the Borrower and the Term Administrative Agent). In the event that the aggregate
principal amount of Term B-1 Loans in respect of which Term B-1 Lenders shall
have accepted the relevant Extension Request exceeds the amount of Extended Term
Loans requested to be extended pursuant to the Extension Request, the Term B-1
Loans shall be amended to Extended Term Loans on a pro rata basis (subject to
rounding by the Term Administrative Agent, which shall be conclusive) based on
the aggregate principal amount of Term B-1 Loans included in each such Extension
Election.

(c) Extension Amendment. Extended Term Loans shall be established pursuant to an
amendment (each, an “Extension Amendment”) to this Agreement among the Borrower,
the Term Administrative Agent and each Extending Term Lender providing an
Extended Term Loan thereunder, which shall be consistent with the provisions set
forth in Section 2.04(a) (but which shall not require the consent of any other
Term Lender). The effectiveness of any Extension Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 2.04(a) and, to the extent reasonably requested by the Term
Administrative Agent, receipt by the Term Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates in form and substance
reasonably satisfactory to the Term Administrative Agent (it being understood
that any such legal opinions, board resolutions and officers’ certificates that
are substantially consistent with those delivered on the Restatement Effective
Date shall be satisfactory) and (ii) reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Collateral Agent in order to ensure that the Extended Term Loans are provided
with the benefit of the applicable Loan Documents. The Term Administrative Agent
shall promptly notify each Term Lender as to the effectiveness of each Extension
Amendment. Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to an Extension Amendment, without
the consent of any other Term Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Term Loans
incurred pursuant thereto and (ii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Term Administrative Agent and the Borrower, to
effect the provisions of this Section, and the Required Lenders hereby expressly
authorize the Term Administrative Agent to enter into any such Extension
Amendment. No conversion of Term B-1 Loans pursuant to any Extension Amendment
in accordance with this Section 2.04 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.05. Refinancing Amendments. At any time after the Restatement
Effective Date, the Borrower may obtain from any Term Lender or any Additional
Refinancing Lender, Refinancing Term Loans that refinance all or any portion of
the Term Loans then outstanding under this Agreement (which for this purpose
will be deemed to include any then outstanding Refinancing Term Loans), in each
case pursuant to a Refinancing Amendment. The terms of the Refinancing Term
Loans shall be substantially identical to the Term B-2 Loans, except that
(i) the Effective Yield with respect to the Refinancing Term Loans (whether in
the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield for the Term B-2 Loans;
(ii) all or any of the scheduled amortization payments of principal of the
Refinancing Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term B-2 Loans; and (iii) the terms and
conditions applicable to such Refinancing Term Loans may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date such Refinancing Term Loans are
issued, incurred or obtained (immediately prior to the establishment of such
Refinancing Term Loans); provided that (A) if the Effective Yield with respect
to the Refinancing Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) exceeds the Effective Yield
with respect to the Term B-2 Loans then in effect by more than 25 basis points,
the Applicable Rate for the Term B-2 Loans shall automatically increase on the
date such Refinancing Term Loans are established to the extent necessary to
cause the Effective Yield for the Term B-2 Loans to be equal to the Effective
Yield for such Refinancing Term Loans minus 25 basis points; (B) in no event
shall the final maturity date of any tranche of Refinancing Term Loans at the
date of establishment thereof be earlier than the then Latest Maturity Date of
any other Term Loans hereunder; (C) the Weighted Average Life to Maturity of any
Refinancing Term Loans of a given Refinancing Series at the time of
establishment thereof shall be no shorter (other than by virtue of amortization
or prepayment of such Indebtedness prior to the time of incurrence of such
Refinancing Term Loans) than the remaining Weighted Average Life to Maturity of
the Class of Term Loans being refinanced by such Refinancing Term Loans; (D) any
such Refinancing Term Loans (and the Liens securing the same) shall be permitted
by the terms of the Intercreditor Agreement (to the extent the Intercreditor
Agreement is then in effect), (E) at no time shall there be Classes of Term
Loans hereunder (including Refinancing Term Loans and Extended Term Loans) that
have more than four different Term Loan Maturity Dates and (F) all documentation
in respect of the such Refinancing Amendment shall be consistent with the
foregoing. The Borrower shall prepay Term Loans with the Net Proceeds of such
Refinancing Term Loans pursuant to Section 2.11(e). The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the following conditions precedent:

(i) the representations and warranties set forth in Article III or any other
Loan Document are true and correct in all material respects as of such date (or,
in the case of any representation or warranty expressly made as of an earlier
date, such representation or warranty is true and correct in all material
respects as of such earlier date) before and after giving effect to the
Refinancing Amendment;

(ii) no Default or Event of Default has occurred and is continuing or would
result from such Refinancing Amendment or the application of proceeds therefrom;

(iii) the Term Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03, which shall be deemed to be a representation and
warranty that the conditions specified in clauses (i) and (ii) above have been
satisfied on and as of the date such Refinancing Loans are made;

(iv) to the extent reasonably requested by the Term Administrative Agent,
receipt by the Term Administrative Agent of (a) legal opinions, board
resolutions and officers’ certificates in form and substance reasonably
satisfactory to the Term Administrative Agent (it being

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

understood that any such legal opinions, board resolutions and officers’
certificates that are substantially consistent with those delivered on the
Restatement Effective Date shall be satisfactory) and (b) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Collateral Agent (including Mortgage amendments) in
order to ensure that the Refinancing Term Loans are provided with the benefit of
the applicable Loan Documents.

The Term Administrative Agent shall promptly notify each Term Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to a Refinancing Amendment, without the consent of any other Term Lenders, to
the extent (but only to the extent) necessary to (i) reflect the existence and
terms of the Refinancing Term Loans incurred pursuant thereto (including any
amendments necessary to treat the Term Loans subject thereto as Refinancing Term
Loans), (ii) provide certain class protection to the Term Lenders and Additional
Refinancing Lenders providing such Refinancing Term Loans with respect to
voluntary prepayments and mandatory prepayments and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Term Administrative Agent and the
Borrower, to effect the provisions of this Section 2.05, and the Required
Lenders hereby expressly authorize the Term Administrative Agent to enter into
any such Refinancing Amendment.

SECTION 2.06. [Reserved]

SECTION 2.07. Funding of Refinancing Term Loans. (a) Each Refinancing Term
Lender shall make each Refinancing Term Loan to be made by it hereunder on the
date specified in the applicable Borrowing Request by wire transfer of
immediately available funds by 3:00 p.m., New York time, to the account of the
Term Administrative Agent designated by it for such purpose by notice to the
applicable Refinancing Term Lenders in an amount equal to such Refinancing Term
Lender’s Refinancing Term Commitment. The Term Administrative Agent will make
the proceeds of such Refinancing Term Loans received by the Term Administrative
Agent hereunder available to the Borrower by promptly crediting the amounts so
received, in like funds, to the account directed by the Borrower.

(b) The failure of any Refinancing Term Lender to make the Refinancing Term Loan
to be made by it on the applicable borrowing date shall not relieve any other
Refinancing Term Lender of its obligation hereunder to make its Refinancing Term
Loan on the applicable borrowing date, but no Refinancing Term Lender shall be
responsible for the failure of any other Refinancing Term Lender to make the
Refinancing Term Loan to be made by such other Refinancing Term Lender on the
applicable borrowing date.

SECTION 2.08. Interest Elections. (a) The Borrower may elect from time to time
to convert any Class of outstanding Term Loans (i) from Eurodollar Loans to ABR
Loans or (ii) from ABR Loans to Eurodollar Loans by giving the Term
Administrative Agent notice of such election in accordance with clause
(b) below. Any Term Loans which are Eurodollar Loans may be continued as such
upon the expiration of an Interest Period with respect thereto by giving the
Term Administrative Agent notice not later than 1:00 p.m. New York time, three
Business Days’ prior to the continuation date. Upon receipt of such notice, the
Term Administrative Agent shall promptly notify each affected Term Lender
thereof. On the date on which such conversion or continuation is being made,
each such affected Term Lender shall take such action as is necessary to effect
such conversion or continuation. All or any part of the outstanding Term Loans
may be converted or continued as provided herein.

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) To make an election pursuant to this Section, the Borrower shall notify the
Term Administrative Agent of such election by telephone, (i) in the case of
conversion from ABR Loans to Eurodollar Loans or a continuation of Eurodollar
Loans not later than 1:00 p.m. New York time, three Business Days prior to the
conversion date and (ii) in the case of conversion from Eurodollar Loans to ABR
Loans not later than 12:00 p.m. New York time, on the conversion date. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Term Administrative Agent of a
written Interest Election Request in a form approved by the Term Administrative
Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information:

(i) the Term Loans to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each Term Loan (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each Term Loan);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the Term Loan is to be converted to an ABR Loan or a Eurodollar
Loan or continued as a Eurodollar Loan; and

(iv) if the Term Loans are to be converted into or continued as a Eurodollar
Loan, the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Loan but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Term
Administrative Agent shall advise each Term Lender of the details thereof and of
such Term Lender’s portion of each resulting conversion or continuation.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Loan prior to the end of the Interest Period applicable
thereto, then, unless such Term Loan is repaid as provided herein, at the end of
such Interest Period such Term Loan shall be converted to an ABR Loan.
Notwithstanding any contrary provision hereof, if a Default has occurred and is
continuing and the Term Administrative Agent, at the request of the Required
Term Lenders, so notifies the Borrower, then, so long as a Default is continuing
(i) no outstanding Term Loan may be converted to or continued as a Eurodollar
Loan and (ii) unless repaid, each Eurodollar Loan shall be converted to an ABR
Loan at the end of the Interest Period applicable thereto.

SECTION 2.09. [Reserved]

SECTION 2.10. Repayment of Term Loans; Evidence of Debt. (a) (i) The Borrower
hereby unconditionally promises to pay to the Term Administrative Agent for the
account of the applicable Term Lenders on the last Business Day of each April,
July, October and January, (x) commencing with the first such date to occur
after the Closing Date until the last such date to occur prior to the
Restatement Effective Date, an aggregate amount equal to 0.25% of the aggregate
amount of all Term Loans outstanding as of the Closing Date (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.11 of the Original Credit
Agreement), and (y) commencing on the first such date to occur after the
Restatement

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Effective Date, (1) to the Term B-1 Lenders, an aggregate amount equal to the
product of the amount required by Section 2.10(a) of the Original Credit
Agreement as in effect immediately prior to the Restatement Effective Date
multiplied by a fraction the numerator of which is the amount of the Term B-1
Loans on the Restatement Effective Date and the denominator of which is the
amount of Original Term Loans immediately prior to the Restatement Effective
Date, and (2) to the Term B-2 Lenders, an aggregate amount equal to 0.25% of the
aggregate amount of the Term B-2 Loans outstanding on the Restatement Effective
Date after giving effect to the prepayment required by Section 2.11(f) (which
payments described in this Section 2.10(a)(i)(y) shall be reduced with respect
to each Class of Term Loans as a result of the application of prepayments (other
than pursuant to Section 2.11(f)), made on or after the Restatement Effective
Date, in accordance with the order of priority set forth in Section 2.11 or in
connection with any Extension as provided in Section 2.04), and (ii) the
Borrower shall repay to the Term Administrative Agent, on the applicable Term
Loan Maturity Date for each Class of Term Loans, the aggregate principal amount
of all Term Loans of such Class outstanding on such date for the ratable account
of the Term Lenders of such Class of Term Loans.

(b) Each Term Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Term
Lender resulting from any Term Loan made by such Term Lender, including the
amounts of principal and interest payable and paid to such Term Lender from time
to time hereunder.

(c) The Term Administrative Agent shall maintain accounts in which it shall
record (i) the amount and Class of each Term Loan made hereunder, whether such
Term Loans are ABR Loans or Eurodollar Loans and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Term Lender hereunder and
(iii) the amount of any sum received by the Term Administrative Agent hereunder
for the account of the Term Lenders and each Term Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Term Lender or
the Term Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the Term
Loans in accordance with the terms of this Agreement.

(e) Any Term Lender may request that any Term Loan made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Term Lender a promissory note payable to the order of such Term Lender
(or, if requested by such Term Lender, to such Term Lender and its registered
assigns) and in a form approved by the Term Administrative Agent. Thereafter,
such Term Loans evidenced by such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 9.04) be represented
by one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.11. Prepayment of Term Loans. (a) The Borrower shall have the right at
any time and from time to time, subject to Section 2.16, to prepay any Term
Loans borrowed by it which are then outstanding, in whole or in part, without
premium or penalty (except as provided in Section 2.12(c)), upon notice by
telephone (confirmed by facsimile) to the Term Administrative Agent (i) in the
case of prepayment of a Eurodollar Loan, not later than 1:00 p.m., New York
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Loan, not later than 1:00 p.m., New York time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify (x) the prepayment date, (y) the Class or Classes of Term Loans to
be prepaid and the principal amount of the Term Loans to be prepaid and
(z) whether the prepayment is of Eurodollar Loans

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or ABR Loans or a combination thereof, and, if of a combination thereof, the
amount of prepayment allocable to each; provided that such notice requirements
are waived with respect to the prepayment required by Section 2.11(f); provided
further that in the case of a final prepayment in anticipation of a refinancing
of the Borrower’s Indebtedness under this Agreement, any such notice may state
that is conditioned upon the effectiveness of other credit facilities, in which
case such notice may be revoked by the Borrower (by notice to the Term
Administrative Agent on or prior to the specified date) if such condition is not
satisfied. Promptly following receipt of any such notice, the Term
Administrative Agent shall advise the Term Lenders of the contents thereof. If
any such notice is given, the Borrower will make the prepayment specified
therein, and such prepayment shall be due and payable on the date specified
therein. Each partial prepayment pursuant to this Section 2.11(a) shall be in an
amount equal to $1,000,000 or a whole multiple of $250,000 in excess thereof
(or, if less, the entire amount reasonably outstanding); provided that such
minimum and multiple requirements shall be waived with respect to the prepayment
required by Section 2.11(f). Any such optional prepayments of the Term Loans
shall be applied to the remaining installments of any Class of Term Loans as
determined by the Borrower; provided that (A) such prepayment is applied to the
Term B-1 Loans of the Term B-1 Lenders in accordance with their Pro Rata Shares
on a not less than pro rata basis (based on the outstanding principal amounts of
all respective Classes of Term Loans) with respect to each other Class of Term
Loans then outstanding and (B) to the extent any prepayment is to be applied to
any other Class of Term Loans, such prepayment shall be applied to such Class of
Term Loans on a pro rata basis in accordance with the Pro Rata Shares of the
applicable Term Lenders. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

(b) In the event and on each occasion that (x) any Net Proceeds are received by
or on behalf of Holdings or any Loan Party from an Asset Sale, Property Loss
Event or Debt Issuance, the Borrower shall, promptly after such Net Proceeds are
received by Holdings or any Loan Party, prepay the Obligations as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds
or (y) any Net Proceeds are received by or on behalf of the Real Property
Holding Company from a Property Sale, the Borrower shall, promptly after such
Net Proceeds are received by the Real Property Holding Company, prepay the
Obligations as set forth in Section 2.11(d) below in an aggregate amount equal
to 75% of such Net Proceeds; provided that, in the case of an Asset Sale or
Property Loss Event, if the Borrower shall deliver to the Term Administrative
Agent a certificate of a Financial Officer to the effect that the Loan Parties
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within 180 days after receipt of such Net Proceeds, to
acquire (or replace) equipment or other tangible assets (excluding inventory) to
be used in the business of the Loan Parties, and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this clause in respect of the Net Proceeds specified in such certificate;
provided, further, that to the extent that any such Net Proceeds therefrom have
not been so reinvested by the end of such 180-day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so reinvested; and provided, further, that the total aggregate amount of Net
Proceeds to be so reinvested by the Loan Parties pursuant to this
Section 2.11(b) during the term of this Agreement shall not exceed $37,500,000.

(c) The Borrower shall prepay the Term Loans within 5 days after the date on
which the Borrower is required to deliver its financial statements pursuant to
Section 5.01(a) hereof, in an amount equal to (i) the ECF Percentage of Excess
Cash Flow for the fiscal year covered by such financial statements minus
(ii) the sum of all (x) voluntary prepayments of Term Loans during such fiscal
year pursuant to Section 2.11(a) and (y) all voluntary prepayments of ABL Loans
during such fiscal year to the extent the ABL Credit Commitments are permanently
reduced by the amount of such prepayments. Any mandatory prepayment shall be
applied as set forth in Section 2.11(d) below.

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) All amounts required to be applied to prepay the Obligations pursuant to
Sections 2.11(b) and (c) shall be applied on a pro rata basis to each Class of
Term Loans (based on the then outstanding principal amounts of the respective
Classes of the Term Loans) in accordance with the Pro Rata Shares of the Term
Lenders, in the direct order of the installments thereof during the first twelve
months after the payment date and ratably thereafter in accordance with the then
outstanding amounts thereof and may not be reborrowed; provided that Net
Proceeds of Asset Sales or Property Loss Events of Term Facility Primary
Collateral and ABL Facility Primary Collateral shall be applied, as between the
ABL Lenders and the Term Lenders, in the manner set forth in the Intercreditor
Agreement.

(e) In the event and on each occasion that any Net Proceeds are received by the
Borrower from the issuance of any Refinancing Term Loans, the Borrower shall, on
the Business Day that such Net Proceeds are received by the Borrower, prepay the
Obligations in an aggregate amount equal to 100% of such Net Proceeds. Such Net
Proceeds shall be applied first to the Term B-1 Loans of the Term B-1 Lenders in
accordance with their Pro Rata Shares and second to any other Class or Classes
of Term Loans as selected by the Borrower in accordance with the Pro Rata Shares
of the applicable Term Lenders of such Class or Classes, in each case in the
direct order of the installments thereof during the first twelve months after
the payment date and ratably thereafter in accordance with the then outstanding
amounts thereof and may not be reborrowed.

(f) On the Restatement Effective Date, the Borrower shall prepay $34,400,000
aggregate principal amount of the Term B-2 Loans of the Term B-2 Lenders in
accordance with their Pro Rata Shares, which shall be applied to reduce the
amount due in respect of the Term B-2 Loans on the Extended Maturity Date (and
not to any installment prior thereto). Each Term B-2 Lender hereby waives any
costs payable under Section 2.16 in connection with the prepayment pursuant to
this clause (f).

(g) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Purchasing Borrower Party shall have the right at any
time and from time to time to prepay Term Loans of any Class to the applicable
Term Lenders at a discount to the par value of such Term Loans and on a non pro
rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.11(g); provided that (A) immediately
after giving effect to any Discounted Voluntary Prepayment, the sum of (x) the
excess of the aggregate Availability (under and as defined in the ABL Credit
Agreement as in effect on the Restatement Effective Date) at such time plus
(y) the amount of Unrestricted Cash of the Borrower and its Subsidiaries at such
time shall be not less than $40,000,000, (B) any Discounted Voluntary Prepayment
shall be offered to all Term Lenders of the Class or Classes selected by the
Borrower on a pro rata basis, (C) at least five (5) Business Days shall have
passed since the consummation of the most recent Discounted Voluntary Prepayment
as a result of a prepayment made by the Borrower or at least three (3) Business
Days shall have passed since the Borrower was notified that no applicable Term
Lender was willing to accept any prepayment of any Term Loans at the specified
discount price or within the Discount Range or at any discount to par value, as
applicable and (D) the Purchasing Borrower Party shall deliver to the Term
Administrative Agent, together with each Discounted Prepayment Option Notice, a
certificate of a Responsible Officer (1) stating that no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment, (2) stating that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.11(g) has been satisfied and
(3) specifying the aggregate principal amount of Term Loans of each Class to be
prepaid pursuant to such Discounted Voluntary Prepayment.

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Term Administrative Agent
substantially in the form of Exhibit G hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of the Class
stipulated therein in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Term Loans as specified below. The Proposed
Discounted Prepayment Amount of any Term Loans shall not be less than $1,000,000
in aggregate. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Term Loans of each Class to be prepaid, (B) a
discount range (which may be a single percentage) selected by the Borrower with
respect to such proposed Discounted Voluntary Prepayment equal to a percentage
of par of the principal amount of the Term Loans to be prepaid (the “Discount
Range”) (it being understood that the Borrower may specify a different Discount
Range for each Class of Term Loans offered to be prepaid), and (C) the date by
which Term Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment, which shall be at least five
Business Days and not more than seven Business Days following the date of the
Discounted Prepayment Option Notice unless the Borrower and the Term
Administrative Agent shall otherwise agree (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Term
Administrative Agent shall promptly notify each applicable Term Lender thereof.
On or prior to the Acceptance Date, each such Term Lender may specify by written
notice substantially in the form of Exhibit H hereto (each, a “Lender
Participation Notice”) to the Term Administrative Agent (A) a maximum discount
to par (the “Acceptable Discount”) within the Discount Range (for example, a
Term Lender specifying a discount to par of 20% would accept a purchase price of
80% of the par value of the Term Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements reasonably specified by the
Term Administrative Agent) of the Term Loans to be prepaid held by such Term
Lender with respect to which such Term Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Term Loans to be prepaid
specified by the Term Lenders in the applicable Lender Participation Notice, the
Borrower, in consultation with the Term Administrative Agent, shall determine
the applicable discount for such Term Loans to be prepaid (the “Applicable
Discount”), which Applicable Discount shall be (I) the percentage specified by
the Borrower if the Borrower has selected a single percentage pursuant to
Section 2.11(g)(ii) for the Discounted Voluntary Prepayment or (II) otherwise,
the highest Acceptable Discount at which the Borrower will pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Discount, the
Applicable Discount shall be the lowest Acceptable Discount specified by the
Term Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Term Lenders who have offered to participate in the
Discounted Voluntary Prepayment and have Qualifying Loans. Any Term Lender with
outstanding Term Loans to be prepaid whose Lender Participation Notice is not
received by the Term Administrative Agent by the Acceptance Date shall be deemed
to have declined to accept a Discounted Voluntary Prepayment of any of its Term
Loans at any discount to their par value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying in
accordance with this Section 2.11(g) those Term Loans to be prepaid (or the
respective portions thereof) offered by the Term Lenders (“Qualifying Lenders”)
that specify an Acceptable Discount

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that is equal to or greater than the Applicable Discount (“Qualifying Loans”) at
the Applicable Discount; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements reasonably specified by the
Term Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Term Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 2.16), upon irrevocable notice
substantially in the form of Exhibit I hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Term Administrative Agent no later than
1:00 P.M., three (3) Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall (x) specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Borrower and the Term Administrative Agent and (y) shall include a
representation from the Borrower that, at the time of delivery of such
Discounted Voluntary Prepayment Notice and as of the date of such Discounted
Voluntary Prepayment, it is not in possession of material non-public information
with respect to Holdings, the Borrower, their Subsidiaries or their respective
securities for purposes of the United States securities laws that has not been
disclosed to any Term Lender participating in such Discounted Voluntary
Prepayment (it being understood and agreed that projections or other information
posted to private lenders via Intralinks (or any similar service) or presented
to private lenders on conference calls announced via Intralinks (or any similar
service) shall not constitute material non-public information). Upon receipt of
any Discounted Voluntary Prepayment Notice, the Term Administrative Agent shall
promptly notify each relevant Term Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Term Lenders, subject to the Applicable Discount on
the applicable Loans, on the date specified therein together with accrued
interest (on the par principal amount) to but not including such date on the
amount prepaid. The par principal amount of each Discounted Voluntary Prepayment
of a Term Loan shall be applied ratably to reduce the remaining installments of
such Class of Term Loans (as applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(iii) above)
established by the Term Administrative Agent and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Term Administrative Agent, the Borrower may
withdraw or modify (other than in respect of the Acceptance Date, unless the
Borrower and the Term Administrative Agent shall otherwise agree) its offer to
make a Discounted Voluntary Prepayment pursuant to any Discounted Prepayment
Option Notice and (B) no Term Lender may withdraw its offer to participate in a
Discounted Voluntary Prepayment pursuant to any Lender Participation Notice
unless the terms of such proposed Discounted Voluntary Prepayment have been
modified by the Borrower after the date of such Lender Participation Notice.

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) Nothing in this Section 2.11(g) shall require the Borrower to undertake
any Discounted Voluntary Prepayment. No Discounted Voluntary Prepayment shall
constitute a prepayment for purposes of Section 2.11(a).

(ix) Any Term Loans assigned to or purchased by any Purchasing Borrower Party
shall be automatically and permanently cancelled within ten Business Days
following the effectiveness of such assignment or purchase and will thereafter
no longer be outstanding for any purpose hereunder.

(h) Any Term Loans may be exchanged for Qualified Subordinated PIK Debt to the
extent permitted by Section 6.01(p), and any Term Loans cancelled in any such
exchange shall not be deemed to be prepaid for purposes of this Section 2.11,
2.18(c) or otherwise.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Term Administrative Agent fees payable in
the amounts and at the times separately agreed upon in writing between the
Borrower and the Term Administrative Agent.

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Term Administrative Agent. Fees paid shall not be
refundable under any circumstances except where paid in error.

(c) In the event that on or after January 28, 2011 and prior to January 28, 2012
(i) the Borrower prepays any Term Loan with the proceeds of other Indebtedness
that bears interest at an effective interest rate lower than the interest rate
applicable to the Term Loans or (ii) requires that any Term Loan be assigned in
accordance with Section 9.02(d), then the Borrower shall pay a fee (x) in the
case of clause (i) above, to each Term Lender whose Term Loan is so prepaid,
equal to 1% of the principal amount of such Term Lender’s Term Loan that is
prepaid and (y) in the case of clause (ii) above, to each Term Lender that is
required to assign a Term Loan pursuant to Section 9.02(d) a fee equal to 1% of
the principal amount of the Term Loan required to be assigned.

SECTION 2.13. Interest. (a) The ABR Loans shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Eurodollar Loans shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Eurodollar Loan plus the Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default pursuant to clauses (a), (b), (d) (with respect to
Section 5.10), (g), (h) or (i) of Article VII, the Term Administrative Agent or
the Required Term Lenders may, at their option, declare that all Term Loans
shall bear interest at 2% plus the rate otherwise applicable to such Term Loans
as provided in the preceding clauses of this Section, provided that such
declaration may be revoked at the option of the Required Term Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Term Lender affected thereby” for reductions in interest rates.

 

-39-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) In addition to the cash interest rate set forth in clauses (a), (b) and
(c) of this Section, the Term B-2 Loans shall bear interest at a rate of (x) at
any time that the Ratings Condition does not exist, 3.00% per annum or (y) at
any time that the Ratings Condition does exist, 4.00% per annum.

(e) Accrued interest on each Term Loan (i) pursuant to clauses (a), (b) and
(c) of this Section shall be payable in cash in arrears on each Interest Payment
Date for such Term Loan and (ii) pursuant to clause (d) of this Section 2.13
shall only (except as provided in clause (x) below) be payable by automatically
increasing the principal amount of each Term B-2 Loan on each annual anniversary
of the Restatement Effective Date and the Extended Maturity Date; provided that
(x) interest accrued pursuant to clause (c) of this Section shall be payable on
demand, (y) in the event of any repayment or prepayment of any Term Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (z) in the event of any conversion
of any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Term Loan shall be payable on the effective date of
such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Term Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Loan:

(a) the Term Administrative Agent determines (which determination shall be
conclusive absent manifest error) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

(b) the Term Administrative Agent is advised by the Required Term Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Term Lenders (or Term
Lender) of making or maintaining their Term Loans (or its Term Loan) for such
Interest Period;

then the Term Administrative Agent shall give notice thereof to the Borrower and
the Term Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Term Administrative Agent notifies the Borrower and the Term
Lenders that the circumstances giving rise to such notice no longer exist, any
Interest Election Request that requests the conversion of any Term Loan to, or
continuation of any Term Loan as, a Eurodollar Loan shall be ineffective.

SECTION 2.15. Increased Costs. (a) If any Change in Law after the Closing Date
shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Term Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

-40-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) impose on any Term Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Term Lender;
and the result of any of the foregoing shall be, by an amount that such Term
Lender deems to be material, to increase the cost to such Term Lender of making
or maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Term Loan) or to reduce the amount of any sum received or receivable by
such Term Lender hereunder (whether of principal, interest or otherwise) (in
each case, other than with respect to any Taxes), then the Borrower will pay to
such Term Lender, such additional amount or amounts as will compensate such Term
Lender for such additional costs incurred or reduction suffered.

(b) If any Term Lender determines that any Change in Law made after the Closing
Date regarding capital requirements has or would have the effect of reducing the
rate of return on such Term Lender’s capital or on the capital of such Term
Lender’s holding company, if any, as a consequence of this Agreement or the Term
Loans made by such Term Lender to a level below that which such Term Lender or
such Term Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Term Lender’s policies and the policies of
such Term Lender’s holding company with respect to capital adequacy), by an
amount that such Term Lender deems to be material, then from time to time the
Borrower will pay to such Term Lender such additional amount or amounts as will
compensate such Term Lender or such Term Lender’s holding company for any such
reduction suffered.

(c) A certificate of a Term Lender setting forth the amount or amounts necessary
to compensate such Term Lender or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Term Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Term Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Term Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Term Lender pursuant to this Section for any increased
costs or reductions incurred more than 270 days prior to the date that such Term
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Term Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(a) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Term
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Term Lender shall be deemed
to include an amount determined by such Term Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Term Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Term Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Term Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Term Lender would bid were it to bid, at the commencement of such
period, for dollar deposits of a comparable amount and period from other banks
in the eurodollar market. A certificate of any Term

 

-41-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender setting forth any amount or amounts that such Term Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Term Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Term Administrative Agent, Term Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Term Administrative Agent and each Term
Lender within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Term Administrative Agent or such
Term Lender on or with respect to any payment by or on account of any obligation
of the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Term Lender or by the Term Administrative Agent on its own behalf
or on behalf of a Term Lender shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Term Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Term Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Term Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If any Term Lender or the Term Administrative Agent shall become aware that
it is entitled to receive a refund in respect of amounts paid by the Borrower
pursuant to this Section 2.17, which refund in the sole good faith judgment of
such Term Lender or Term Administrative Agent is allocable to such payment, it
shall promptly notify the Borrower of the availability of such refund and shall,
within thirty (30) days after the receipt of a request by the Borrower, apply
for such refund. If the Term Administrative Agent or a Term Lender determines,
in its sole good faith discretion, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional

 

-42-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amounts paid, by the Borrower under this Section 2.17 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Term Administrative Agent or such Term Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the Term
Administrative Agent or such Term Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Term Administrative Agent or such Term
Lender in the event the Term Administrative Agent or such Term Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Term Administrative Agent or any Term Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower or any other Person.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the Term
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Term Administrative Agent at its offices at 270 Park
Avenue, New York, New York, except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Term Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Term Administrative Agent
pursuant to the Collateral Documents (i) not constituting either (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrower) or (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(ii) after an Event of Default has occurred and is continuing and the Term
Administrative Agent so elects or the Required Term Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Term Administrative Agent from the Borrower,
second, to pay any fees or expense reimbursements then due to the Term Lenders
from the Borrower, third, to pay interest then due and payable on the Term Loans
ratably, fourth, to prepay principal on the Term Loans ratably, and fifth, to
the payment of any other Obligation due to the Term Administrative Agent or any
Term Lender by the Borrower. Notwithstanding anything to the contrary contained
in this Agreement, unless so directed by the Borrower, or unless a Default is in
existence, neither the Term Administrative Agent nor any Term Lender shall apply
any payment which it receives to any Eurodollar Loan, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans and, in any event, the Borrower shall pay the break funding payment
required in accordance with Section 2.16. The Term Administrative Agent and the
Term Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations. Notwithstanding the foregoing, the proceeds of Term Facility
Primary Collateral and ABL Facility Primary Collateral shall be applied as
between the ABL Lenders and the Term Lenders, in the manner set forth in the
Intercreditor Agreement.

(c) If any Term Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term Loans (other than pursuant to Section 2.11(g)) resulting in such
Term Lender receiving payment of a greater proportion of

 

-43-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the aggregate amount of its Term Loans and accrued interest thereon than the
proportion received by any other Term Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Term Loans of other Term Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Term Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Term Loans; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this clause shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Term Lender as consideration for the assignment of or sale of a participation in
any of its Term Loans to any assignee or participant, other than to the Borrower
or any Restricted Subsidiary (other than pursuant to Section 2.11(g)) or, except
as specifically permitted by this Agreement, an Affiliate thereof (in each case
as to which the provisions of this clause shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Term Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Term Lender
were a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Term Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Term
Administrative Agent for the account of the Term Lenders hereunder that the
Borrower will not make such payment, the Term Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Term Lenders on such
due date the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Term Lenders severally agrees to repay to the
Term Administrative Agent forthwith on demand the amount so distributed to such
Term Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Term
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Term Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Term Lender shall fail to make any payment required to be made by it
hereunder, then the Term Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Term Administrative Agent for the account of such Term Lender to
satisfy such Term Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Term Lenders. If any Term
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Term Lender or any Governmental Authority
for the account of any Term Lender pursuant to Section 2.17, then:

(a) such Term Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Term Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Term Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Term Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Term Lender (and the Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Term Lender in
connection with any such designation or assignment);

 

-44-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the Borrower may, at its sole expense and effort, require such Term Lender
or any Term Lender that defaults in its obligation to fund Term Loans hereunder
(herein, a “Departing Lender”), upon notice to the Departing Lender and the Term
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Term Lender, if a Term
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Term Administrative Agent, which
consent shall not unreasonably be withheld, (ii) the Departing Lender shall have
received payment of an amount equal to the outstanding principal of its Term
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Departing Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Term Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Term
Administrative Agent or any Term Lender is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the Term
Administrative Agent or such Term Lender. The provisions of this Section 2.20
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Term Administrative Agent or any Term Lender in reliance upon
such payment or application of proceeds. The provisions of this Section 2.20
shall survive the termination of this Agreement.

ARTICLE III

Representations and Warranties

Each Loan Party jointly and severally represents and warrants to the Term
Administrative Agent and the Term Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required (except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect).

SECTION 3.02. Authorization; Enforceability. Execution, delivery and performance
of this Agreement and the other Loan Documents and the Related Documents are
within each Loan Party’s corporate or limited liability company powers and have
been duly authorized by all necessary corporate or limited liability company
and, if required, stockholder action. The Loan Documents to which each Loan
Party is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

-45-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.03. Governmental Approvals; No Conflicts. Execution, delivery and
performance of this Agreement, the other Loan Documents and the Related
Documents and the consummation of the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except such as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) do not conflict with or will not violate or result in a default under any
material indenture, material agreement or other material instrument binding upon
any Loan Party or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents. On the Closing Date, any appeal and waiting
periods shall have expired without any judicial or regulatory action that would
reasonably be expected to restrict or impose burdensome conditions on the
Transactions.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Term Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended January 28, 2006, reported on by Deloitte & Touche,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended October 28, 2006, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since January 28, 2006.

SECTION 3.05. Properties. (a) As of the Closing Date, Schedule 3.05 sets forth
the address of each parcel of real property that is owned or leased by each Loan
Party. Each of the Loan Parties and its Subsidiaries has good and indefeasible
title to, or valid and enforceable leasehold interests in, all real and personal
property necessary for the conduct of its business, free of all Liens other than
those permitted by Section 6.02 of this Agreement.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the Closing Date, is set forth on Schedule 3.05, and the use
thereof by the Loan Parties and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person, and the Loan Parties’
rights thereto are not subject to any licensing agreement or similar arrangement
affecting any material portion of the Collateral.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
investigations, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of their Subsidiaries (i) that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that could reasonably be expected to have a material adverse
effect on the ability of the parties to consummate the Transaction or the
funding of the Term Loans.

 

-46-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Except for the Disclosed Matters and, except for matters that both could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect and could not reasonably be expected to have a material
adverse effect on the ability of the parties to consummate the Transaction or
the funding of the Term Loans, (i) no Loan Party nor any of its Subsidiaries has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) no Loan Party nor
any of its Subsidiaries (1) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing under this Agreement. No
default has occurred and is continuing under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.08. Investment and Holding Company Status. No Loan Party nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves. No tax liens have been filed and no
claims are being asserted with respect to any such taxes.

SECTION 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b) Each employee benefit plan of Holdings, the Borrower or any of the
Borrower’s Subsidiaries intended to qualify under Section 401(a) of the Code
does so qualify, and any trust created thereunder is exempt from tax under the
provisions of Section 501(a) of the Code, except where such failures, in the
aggregate, would not have a Material Adverse Effect.

(c) Each Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
non-compliances that, in the aggregate, would not have a Material Adverse
Effect.

SECTION 3.11. Disclosure. The Borrower and Holdings have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any Subsidiary is subject, and all other matters known to it, in relation
to the Transactions that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other written reports, financial statements,
certificates or other written information furnished by or on behalf of the any
Loan Party to the Term Administrative Agent or any Term Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other written information so furnished) contained as of the
date such report, statement, certificate or information was so furnished (or, in
the case of the Information Memorandum, as of the Closing Date) any material
misstatement of fact or omitted to state any material fact necessary to

 

-47-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower and Holdings represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Closing Date, as of the Closing Date, it being
recognized by the Term Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

SECTION 3.12. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date, (i) the fair value of the assets of each Loan
Party, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Loan Party will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Closing
Date.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Closing Date. As of the Closing Date, all premiums in respect of such material
insurance have been paid. The Borrower and Holdings believe that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate.

SECTION 3.14. Capitalization and Subsidiaries. (a) All of the outstanding Equity
Interests of the Borrower are owned beneficially and of record by Holdings, free
and clear of all Liens other than the Liens in favor of the Collateral Agent,
the Term Lenders and the ABL Lenders created by the Security Agreements and
non-consensual Liens created by operation of law. No Equity Interest of the
Borrower is subject to any option, warrant, right of conversion or purchase or
any similar right. Other than the Borrower’s LLC agreement, there are no
agreements or understandings to which the Borrower is a party with respect to
the voting, sale or transfer of any Equity Interest of the Borrower or any
agreement restricting the transfer or hypothecation of any such shares.

(b) Schedule 3.14 sets forth as of the Closing Date, (i) a correct and complete
list showing, the name and relationship to the Borrower of each and all of the
Borrower’s Subsidiaries, (ii) a true and complete listing of each class of each
of such Subsidiaries’ authorized Equity Interests, of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.14, and
(iii) the type of entity of the Borrower and each of its Subsidiaries.

SECTION 3.15. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Collateral Agent, for the benefit of the Collateral Agent, the
Term Administrative Agent and the Term Lenders. In the case of the Pledged
Collateral described in the Term Loan Security Agreement which is required to be
delivered to the Collateral Agent, when stock certificates representing such
Pledged Collateral are delivered to the Collateral Agent together with
appropriate instruments of transfer duly executed in blank, and in the case of
the other Collateral described in the Term Loan Security Agreement, when
financing statements and other filings specified on Schedule 3.15 in appropriate
form are filed in the offices specified on Schedule 3.15, the Term Loan Security
Agreement shall constitute a fully perfected and

 

-48-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continuing Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, securing the
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Collateral Agent
pursuant to any applicable law or agreement, (b) Liens permitted by Section 6.02
other than pursuant to clauses (g) or (j) thereof and (c) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Collateral Agent has not obtained or does not maintain possession of such
Collateral.

SECTION 3.16. Labor Disputes. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of the Borrower, threatened. All payments due from any Loan Party
or any Subsidiary or for which any claim may be made against any Loan Party or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Loan Party or such Subsidiary, except as in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.17. Margin Regulations. Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Federal Reserve Board), and no proceeds of
any Term Loan will be used to purchase or carry any such margin stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board.

SECTION 3.18. Use of Proceeds. The proceeds of the Term Loans are being used by
Borrower on the Closing Date (i) to repay a portion of the Sears Note and
(ii) for the payment of costs, fees and expenses, incurred in connection with
the Transactions.

SECTION 3.19. [Reserved].

SECTION 3.20. Corporate Names; Prior Transactions. As of the Closing Date, no
Loan Party has, during the past five years, been known by or used any other
corporate or fictitious name (other than as set forth in Schedule 3.20 hereto)
or been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property or assets out
of the ordinary course of business.

SECTION 3.21. [Reserved].

SECTION 3.22. Related Documents. None of the Related Documents has been amended
or modified in any respect and no provision therein has been waived, except in
each case where a copy of such amendment or waiver has been provided by the
Borrower to the Term Administrative Agent.

SECTION 3.23. Survival of Warranties; Cumulative. All representations and
warranties contained in this Agreement or any of the other Loan Documents shall
survive the execution and delivery of this Agreement and shall be conclusively
presumed to have been relied on by the Term Administrative Agent regardless of
any investigation made or information possessed by the Term Administrative Agent
or any Term Lender.

 

-49-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV

Conditions

SECTION 4.01. Closing Date. The obligations of the Original Term Lenders to make
Original Term Loans hereunder became effective on the date on which each of the
following conditions were satisfied:

(a) Credit Agreement and Loan Documents. The Term Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Term Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents (other than the Leasehold Mortgages and the Leasehold Mortgage
Supporting Documents) and such other certificates, documents, instruments and
agreements as the Term Administrative Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Term Lender
pursuant to Section 2.10 payable to the order of each such requesting Term
Lender.

(b) Financial Statements and Projections. The Term Administrative Agent shall
have received (i) audited financial statements of Holdings and its subsidiaries
for the fiscal period ending January 28, 2006 by Deloitte & Touche which
statements shall be unqualified, (ii) interim unaudited financial statements of
Holdings and its subsidiaries for each completed fiscal quarter since the date
of such audited financial statements ended at least 50 days before the Closing
Date (and, to the extent available, for each completed month since the last such
quarter ended at least 20 days before the Closing Date), which unaudited
financial statements shall be prepared in accordance with GAAP and with
Regulation S-X under the Securities Act and (iii) Holdings’ most recent
projections which shall include a financial forecast on a quarterly basis for
the first twelve months after the Closing Date and on an annual basis thereafter
through fiscal year 2011 prepared by Holdings’ management.

(c) Existing Debt. The Term Administrative Agent shall be satisfied in its
reasonable judgment that the Borrower’s, the Loan Guarantors’, and their
respective subsidiaries’ existing debts (other than pursuant to the Real Estate
Credit Agreement and the ABL Credit Agreement) do not exceed $75,000,000.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Term Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

 

-50-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) No Default Certificate. The Term Administrative Agent shall have received a
certificate, signed by a Secretary or Assistant Secretary, on the Closing Date
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in Article III are true and correct
as of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Term Administrative Agent.

(f) Fees. The Term Lenders and the Term Administrative Agent shall have received
all fees required to be paid and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel and
reasonable fees and expenses of Trade Settlement, Inc. for services rendered in
respect of assignments of primary allocation after the Closing Date but
requiring payment on or before the Closing Date) on or before the Closing Date.
All such amounts will be paid with proceeds of the Term Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Term Administrative Agent on or before the Closing Date).

(g) Lien Searches. The Term Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Loan
Parties are located, and such search shall reveal no liens on any of the assets
of the Loan Parties except for liens permitted by Section 6.02 or discharged on
or prior to the Closing Date pursuant to a pay-off letter or other documentation
satisfactory to the Term Administrative Agent.

(h) Funding Account. The Term Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Term Administrative Agent is authorized by the Borrower to transfer
the proceeds of the Term Loans requested pursuant to this Agreement.

(i) [Reserved].

(j) Solvency. The Term Administrative Agent shall have received a solvency
certificate from the chief financial officer in form and substance reasonably
satisfactory to the Term Administrative Agent, confirming the solvency of the
Borrower and the Borrower and the Loan Guarantors taken as a whole after giving
effect to the Transactions.

(k) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall have
received (i) the certificates representing the shares of certificated Equity
Interests pledged pursuant to the Term Loan Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Collateral Agent pursuant to the Term Loan Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(l) Filings, Registrations and Recordings. The Term Lenders shall have a valid
and perfected first priority lien on and security interest in the Term Facility
Primary Collateral (other than as permitted to be delivered after the Closing
Date pursuant to Section 5.14(c)) and a valid and perfected second priority lien
on and security interest in the ABL Facility Primary Collateral; all filings,
recordations and searches necessary or desirable in connection with such liens
and security interests shall have been duly made; and all filing and recording
fees and taxes shall have been duly paid. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents (other
than the Leasehold Mortgages and Leasehold Mortgage Supporting Documents) or
under law or reasonably requested by the Term Administrative Agent to be filed,
registered or recorded in order to create in favor of the Term Administrative
Agent, for the benefit of the Term Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

 

-51-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m) Insurance. The Term Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Term Administrative Agent. The Collateral Agent shall have received endorsements
naming the Collateral Agent, on behalf of the Term Administrative Agent and the
Term Lenders, as an additional insured and loss payee under all insurance
policies to be maintained with respect to the properties of the Borrower, the
Guarantors and their respective subsidiaries forming part of the Term Lenders’
Collateral.

(n) Opinions. The Term Administrative Agent shall have received reasonably
satisfactory customary opinions of independent counsel to the Borrower and the
Loan Guarantors, addressing such matters as the Term Lenders shall reasonably
request.

(o) Repayment of Sears Note. The Sears Note shall have been paid in full and
terminated pursuant to a pay-off letter in form and substance reasonably
satisfactory to the Term Administrative Agent.

(p) ABL Credit Agreement. The ABL Credit Agreement shall have been duly executed
by the parties thereto and liens granted thereunder with respect to the Term
Facility Primary Collateral shall have been released in form and substance
satisfactory to the Term Lenders. The Term Administrative Agent shall be
reasonably satisfied that the conditions precedent to the initial borrowing
under the ABL Facility have been satisfied.

(q) Deposit Account Control Agreements. Each Loan Party shall have provided to
the Term Administrative Agent an amendment to the existing Deposit Account
Control Agreements.

(r) Intercreditor Agreement. The Intercreditor Agreement shall have been duly
executed by the parties thereto.

(s) Other Documents. The Term Administrative Agent shall have received such
other documents as the Term Administrative Agent, any Term Lender or their
respective counsel may have reasonably requested.

The Term Administrative Agent shall notify the Borrower and the Term Lenders of
the Closing Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Term Lenders to make Term
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 2:00
p.m., New York time, on December 31, 2006 (and, in the event such conditions are
not so satisfied or waived, the Term Commitments shall terminate at such time).

The effectiveness of the amendment and restatement of the Original Credit
Agreement in the form of this Agreement is subject to the satisfaction of the
conditions precedent set forth in Article IV of the Restatement Agreement.

 

-52-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V

Affirmative Covenants

Until the principal of and interest on the Term Loans and all fees payable
hereunder shall have been paid in full, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the Loan Parties, with
the Term Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower or
Holdings will furnish to the Term Administrative Agent and each Term Lender:

(a) as soon as available and in any event within 95 days after the end of each
fiscal year of Holdings, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarters of Holdings, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied subject to
normal year-end audit adjustments and the absence of footnotes;

(c) within 20 days after the end of each fiscal month of Holdings, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(d) concurrently with the delivery of each set of consolidated financial
statements referred to in Section 5.01(a) and (b) above, a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, and in Management’s Discussion and Analysis of Financial Condition and
Results of Operations, of the financial condition and results of operations of
Holdings and its Restricted Subsidiaries separate from the financial condition
and results of operations of the Unrestricted Subsidiary of Holdings;

(e) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit C (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the

 

-53-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 5.10, and (iii) in the case of quarterly or annual
financial statements, setting forth reasonably detailed calculations for the
Adjusted Leverage Ratio;

(f) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(g) as soon as available but in any event not later than 30 days after the end
of each fiscal year of the Borrower, and containing substantially the types of
financial information contained in the projections, (i) the annual business plan
of the Borrower and its Subsidiaries for the next succeeding fiscal year
approved by the board of directors or equivalent of the Borrower, (ii) forecasts
prepared by management of the Borrower for each fiscal quarter in the next
succeeding fiscal year and (iii) forecasts prepared by management of the
Borrower for each fiscal year subsequent to the next succeeding fiscal year
through the fiscal year in which the Latest Maturity Date is scheduled to occur,
including, in each instance described in clauses (ii) and (iii) above, (x) a
projected year-end consolidated balance sheet and income statement and statement
of cash flows and (y) a statement of all of the material assumptions on which
such forecasts are based (the “Projections”);

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or, after a Public Equity Offering,
distributed by Holdings to its shareholders generally, as the case may be;

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, as the Term Administrative Agent or any Term Lender may reasonably
request; and

(j) at the times required to be furnished to the ABL Administrative Agent
pursuant to the ABL Credit Agreement, each Borrowing Base Certificate (as
defined in the ABL Credit Agreement) furnished to the ABL Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower and Holdings will furnish
to the Term Administrative Agent and each Term Lender prompt written notice of
the following:

(a) the occurrence of any Default promptly upon becoming aware of it;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $10,000,000 and is not covered by insurance, (ii) seeks injunctive
relief which, if granted, would reasonably be expected to have a Material
Adverse Effect;

(c) (i) any Lien (other than Liens permitted under Section 6.02) or claim made
or asserted against any of the Collateral, (ii) any loss, damage, or destruction
to the Collateral whether or not covered by insurance or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain

 

-54-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or by condemnation or similar proceeding and (iii) any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral is located (which shall be delivered within two Business Days after
receipt thereof), in each case in relation to Collateral in the aggregate amount
of $10,000,000 or more;

(d) the receipt by any Loan Party of any written notice of violation of or
potential liability under, or knowledge by such Loan Party that there exists a
condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which would not be reasonably likely to subject the Loan
Parties to liabilities exceeding $5,000,000 individually or in the aggregate;

(e) obtaining knowledge of the commencement of any judicial or administrative
proceeding or investigation alleging a violation of or liability under any
Environmental Law, that has a reasonable likelihood of being adversely
determined and that, in the aggregate, if adversely determined, would have a
reasonable likelihood of subjecting the Loan Party to liabilities exceeding
$5,000,000 individually or in the aggregate;

(f) upon written request by any Term Lender through the Term Administrative
Agent, a report providing an update of the status of any environmental, health
or safety compliance, hazard or liability issue identified in any notice or
report delivered pursuant to this Agreement; and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and, in the case of clause (ii) above,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) such Loan
Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

 

-55-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Restricted Subsidiary to, (i) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Term Administrative Agent or any Term Lender
(including employees of the Term Administrative Agent, any Term Lender or any
consultants, accountants, lawyers and appraisers retained by the Term
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Term Loans will be used only
as described in Section 3.18. No part of the proceeds of any Term Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Insurance. (a) Each Loan Party will, and will cause each
Subsidiary to, maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is
consistent with prudent business practice; provided that each Loan Party and its
Subsidiaries may self insure to the extent consistent with prudent business
practice. The Borrower will furnish to the Term Lenders, upon request of the
Term Administrative Agent, information in reasonable detail as to the insurance
so maintained.

(b) Within 10 Business Days of the Closing Date, in respect of all insurance
policies maintained by any Loan Party, each Loan Party shall name the Collateral
Agent (for the benefit of the Collateral Agent, the Term Administrative Agent
and the Term Lenders) as an additional insured or as loss payee, as applicable,
and shall contain loss payable clauses or mortgagee clauses, through
endorsements in form and substance satisfactory to the Term Administrative
Agent.

SECTION 5.10. Maximum Adjusted Leverage Ratio. The Borrower shall maintain, on
the last day of each fiscal quarter set forth below, an Adjusted Leverage Ratio
as determined for the Borrower and its Subsidiaries of not more than the maximum
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Maximum Adjusted Leverage Ratio

February 3, 2007

   5.75x

May 5, 2007

   5.75x

August 4, 2007

   5.75x

November 3, 2007

   5.75x

February 2, 2008

   5.75x

May 3, 2008

   5.50x

August 2, 2008

   5.50x

 

-56-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

November 1, 2008

   5.50x

January 31, 2009

   5.50x

May 2, 2009

   5.25x

August 1, 2009

   5.25x

October 31, 2009

   5.25x

January 30, 2010

   5.25x

May 1, 2010

   5.00x

July 31, 2010

   5.00x

October 30, 2010

   5.00x

January 29, 2011

   5.50x

April 30, 2011

   5.50x

July 30, 2011

   5.50x

October 29, 2011

   5.50x

January 28, 2012

   6.00x

April 28, 2012

   6.00x

July 28, 2012

   5.75x

October 27, 2012

   5.75x

February 2, 2013

   5.75x

May 4, 2013

   5.75x

August 3, 2013

   5.25x

November 2, 2013

   5.25x

February 1, 2014

   5.25x

May 3, 2014

   5.25x

August 2, 2014

   5.00x

November 1, 2014

   5.00x

January 31, 2015

   5.00x

May 2, 2015

   5.00x

August 1, 2015

   4.75x

October 31, 2015

   4.75x

SECTION 5.11. Additional Collateral; Further Assurances. (a) Subject to
applicable law, the Borrower and each Restricted Subsidiary that is a Loan Party
shall cause each of its domestic Restricted Subsidiaries formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement
to become a Loan Party by executing the Joinder Agreement set forth as Exhibit D
hereto (the “Joinder Agreement”). Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Guarantor hereunder and thereupon
shall have all of the rights, benefits,

 

-57-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Collateral Agent, for the benefit of the Collateral Agent,
the Term Administrative Agent and the Term Lenders, in any property of such Loan
Party which constitutes Collateral, including any parcel of real property with a
fair market value in excess of $250,000 located in the U.S. owned by any Loan
Party.

(b) The Borrower and each Restricted Subsidiary that is a Loan Party will cause
(i)100% of the issued and outstanding Equity Interests of each of its domestic
Restricted Subsidiaries and (ii) 65% (or such greater percentage that, due to a
change in applicable law after the Closing Date, (1) could not reasonably be
expected to cause the undistributed earnings of such foreign Restricted
Subsidiary as determined for U.S. federal income tax purposes to be treated as a
deemed dividend to such foreign Restricted Subsidiary’s U.S. parent and
(2) could not reasonably be expected to cause any adverse tax consequences) of
the issued and outstanding Equity Interests in each foreign Restricted
Subsidiary directly owned by the Borrower or any domestic Restricted Subsidiary
to be subject at all times to (i) a first priority, perfected Lien in favor of
the Collateral Agent for the benefit of the Term Lenders and (ii) a second
priority, perfected Lien in favor of the Collateral Agent for the benefit of the
ABL Lenders, in each case pursuant to the terms and conditions of the Loan
Documents and the ABL Loan Documents or other security documents, subject to the
Intercreditor Agreement, as the Term Administrative Agent shall reasonably
request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Term Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Article IV, as applicable), which may be required by law or
which the Term Administrative Agent may, from time to time, reasonably request
to carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties.

(d) If any material assets (including any real property or improvements thereto
or any interest therein with a fair market value in excess of $250,000) are
acquired by the Borrower or any Restricted Subsidiary that is a Loan Party after
the Closing Date (other than assets constituting Collateral under the Term Loan
Security Agreement that become subject to the Lien in favor of the Collateral
Agent upon acquisition thereof and Excluded Property (as defined in the Term
Loan Security Agreement)), the Borrower will notify the Term Administrative
Agent and the Term Lenders thereof, and, if requested by the Term Administrative
Agent or the Required Term Lenders, the Borrower will cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the
Restricted Subsidiary Loan Parties to take, such actions as shall be necessary
or reasonably requested by the Term Administrative Agent to grant and perfect
such Liens, including actions described in clause (c) of this Section, all at
the expense of the Loan Parties.

SECTION 5.12. Cash Management. Each Loan Party shall provide to the Collateral
Agent a Deposit Account Control Agreement with respect to each new deposit
account of such Loan Party within 60 days after opening such new deposit
account, other than any deposit account (i) in which the average monthly balance
on deposit is less than $100,000 individually or $1,000,000 for all such deposit
accounts, (ii) with respect to which the granting of a security interest and the
entering into of a Deposit Account Control Agreement is prohibited by
Requirements of Law or (iii) with respect to which the Collateral Agent has
otherwise agreed not to require a Deposit Account Control Agreement.

 

-58-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.13. Collateral Access Agreements.

(a) Within 15 Business Days after the Closing Date (or such later date as the
Term Administrative Agent may agree), the Borrower shall deliver to the Term
Administrative Agent amendments to, or restatements of, each Primary Collateral
Access Agreement delivered by the Borrower to the Collateral Agent pursuant to
the Existing Credit Agreement.

(b) Within 90 days after the Closing Date, each Loan Party shall use its
commercially reasonable efforts to provide to the Collateral Agent a Collateral
Access Agreement, or to amend and restate any such Collateral Access Agreement
executed and delivered pursuant to the Existing Credit Agreement, with respect
to each location listed on Exhibit A of the Term Loan Security Agreement (except
for the Primary Collateral Access Agreements which shall be delivered on the
Closing Date). Thereafter, with respect to any other location, the Borrower
shall, within 30 days of the placement of any tangible Collateral at such
location, use its commercially reasonable efforts to provide to the Collateral
Agent a Collateral Access Agreement with respect to such location unless
(i) such location is owned by a Loan Party or (ii) the Collateral placed in such
location is Inventory of $1,000,000 or less. No Collateral shall be located at
any location outside of the continental United States.

SECTION 5.14. Real Property.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, (i) comply
in all material respects with all of their respective obligations under all of
their material Leases having annual rentals in excess of $400,000 now or
hereafter held respectively by them, including the Leases set forth on the
Leasehold Property Schedule, (ii) not modify, amend, cancel, extend or otherwise
change in any materially adverse manner any term, covenant or condition of any
such material Lease, (iii) not assign or sublet any other Lease if such
assignment or sublet would have a Material Adverse Effect, (iv) provide the Term
Administrative Agent with a copy of each notice of default under any material
Lease received by the Borrower or any Subsidiary of the Borrower promptly upon
receipt thereof and (v) promptly notify the Term Administrative Agent (and in no
event later than 30 days) following the date the Borrower or any Subsidiary
takes possession of, or becomes liable under, any new leased premises or Lease,
whichever is earlier.

(b) Promptly, and in any event within 30 days, after (i) entering into any Lease
(other than a renewal of an existing Lease) for the principal place of business
and chief executive office of the Borrower or any other Loan Guarantor or any
other Lease (including any renewal) in which the annual rental payments are
anticipated to equal or exceed $400,000 or (ii) acquiring any material owned
Real Property, the Borrower shall, and shall cause such Loan Guarantor to,
provide the Term Administrative Agent written notice thereof.

(c) Within 60 days of the Closing Date (or such later date as the Term
Administrative Agent may agree in its sole discretion, which later date shall
not be more than 150 days after the Closing Date), the Borrower shall, and shall
cause each Loan Guarantor to, execute and deliver to the Collateral Agent, for
the benefit of the Term Administrative Agent, the Term Lenders, the ABL
Administrative Agent and the ABL Lenders, Leasehold Mortgages for all of the
properties identified on the Leasehold Property Schedule (except as may be
agreed to by the Term Administrative Agent), together with all Leasehold
Mortgage Supporting Documents relating thereto; provided, that with respect to
any properties identified on the Leasehold Property Schedule, the foregoing is
subject to the Borrower obtaining (i) any required landlord consent and/or
(ii) a recordable lease or memorandum of lease, if necessary, with respect
thereto, which, in each case, the Borrower shall use commercially reasonable
efforts to obtain.

 

-59-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) If at any time after the Closing Date, the Borrower or any Loan Guarantor
shall acquire fee simple title to any material Real Property having a purchase
price in excess of $400,000 or acquire or enter into any material Lease having
annual rental in excess of $400,000, upon written request of the Term
Administrative Agent, the Borrower shall, and shall cause each Loan Guarantor
to, execute and deliver to the Collateral Agent, for the benefit of the Term
Administrative Agent, the Term Lenders, the ABL Administrative Agent and the ABL
Lenders, promptly and in any event not later than 45 days after receipt of such
notice (or, if such notice is given by the Term Administrative Agent prior to
the acquisition of such Real Property or Lease, immediately upon such
acquisition), a mortgage on any owned Real Property or a Leasehold Mortgage on
any Lease of the Borrower or such Loan Guarantor, together with (i) if requested
by the Term Administrative Agent and such Real Property is located in the United
States or is a Lease of Real Property located in the United States, all
Leasehold Mortgage Supporting Documents relating thereto or (ii) otherwise,
documents similar to Leasehold Mortgage Supporting Documents deemed by the Term
Administrative Agent to be appropriate in the applicable jurisdiction to obtain
the equivalent in such jurisdiction of a first-priority mortgage on such Real
Property or Lease; provided, that with respect to any properties identified on
the Leasehold Property Schedule and any other leased properties, the foregoing
is subject to the Borrower obtaining (i) any required landlord consent and/or
(ii) a recordable lease or memorandum of lease, if necessary, with respect
thereto, which, in each case, the Borrower shall use commercially reasonable
efforts to obtain.

SECTION 5.15. Quarterly Conference Calls. No later than fifteen (15) days after
the delivery of the financial statements referred to in Section 5.01(a) and (b),
hold a conference call at a time mutually agreed between the Borrower and the
Term Administrative Agent (the costs of such call to be paid by the Borrower)
with all Term Lenders who choose to attend such call, at which call shall be
reviewed the financial condition and results of operations of Holdings and its
Subsidiaries.

SECTION 5.16. Maintenance of Ratings. Each Loan Party will use commercially
reasonable efforts to cause the Term B-1 Loans, the Term B-2 Loans and the
Borrower’s corporate credit to become and continue to be rated by both S&P and
Moody’s (but not to maintain a specific rating).

SECTION 5.17. Prepayment of ABL Loans. To the extent that the aggregate
principal amount of loans and letters of credit outstanding under the ABL Credit
Agreement on the Restatement Effective Date exceeds $37.5 million pursuant to
Section 4.5 of the Restatement Agreement, the Borrower shall repay such excess
amount of ABL Loans no later than January 13, 2012.

ARTICLE VI

Negative Covenants

Until the principal of and interest on the Term Loans and all fees, expenses and
other amounts payable under any Loan Document have been paid in full, the Loan
Parties covenant and agree, jointly and severally, with the Term Lenders that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

(a) Indebtedness incurred pursuant to any Loan Document;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness in
accordance with clause (f) hereof;

 

-60-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Term Administrative Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Restricted Subsidiary of Indebtedness of the Borrower or any other Subsidiary,
provided that (i) the Indebtedness so Guaranteed is permitted by this
Section 6.01, (ii) Guarantees by the Borrower or any Subsidiary that is a Loan
Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be subject to Section 6.04 (without giving effect to clause (p) thereof)
and (iii) Guarantees permitted under this clause (d) shall be subordinated to
the Obligations of the applicable Restricted Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Obligations;

(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof; provided that such
Indebtedness is incurred prior to, concurrently with or within 180 days after
such acquisition or the completion of such construction or improvement;

(f) (A) Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clauses (b), (e), (i) and (j) hereof;
provided that (i) the principal amount of such Indebtedness is not increased
except by an amount equal to accrued but unpaid interest and premiums thereon,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party, (iii) no Loan Party that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) such extension, refinancing or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced or renewed, (v) the terms and conditions, including the
covenants and event of default provisions of such extension, refinancing, or
renewal are market terms and conditions at the time of such extension,
refinancing or renewal, and (vi) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Term Administrative Agent and the Term Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Subsidiary after the Closing Date;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (i) shall not exceed $10,000,000 at any
time outstanding;

 

-61-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) Indebtedness incurred pursuant to the ABL Credit Agreement;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(l) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(m) Indebtedness supported by a letter of credit (for so long as supported by
such letter of credit) in a principal amount not to exceed the face amount of
such letter of credit;

(n) any “bad acts” Guarantee and any environmental indemnity issued by any Loan
Party in connection with the Real Estate Debt pursuant to which the Unrestricted
Subsidiary is borrower;

(o) other (i) unsecured Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not exceeding $140,000,000, of which
a maximum aggregate principal amount of $50,000,000 may be senior unsecured
Indebtedness, provided that other than in the event that such Restricted
Subsidiary is a corporate co-issuer with the Borrower of such Indebtedness, the
maximum aggregate amount of Indebtedness that may be incurred by Restricted
Subsidiaries pursuant to this clause (i) shall be $10,000,000 and
(ii) Indebtedness of the Borrower or any Restricted Subsidiary (but only in the
event that such Restricted Subsidiary is a corporate co-issuer with the Borrower
of such Indebtedness) in an aggregate principal amount not exceeding $10,000,000
provided that such Indebtedness may only be secured in accordance with
Section 6.02(j); and

(p) Qualified Subordinated PIK Debt issued in exchange for Term Loans in an
initial aggregate principal amount not to exceed the amount of such Term Loans
received by the Borrower in such exchange; provided that any such Term Loans
received by the Borrower in any such exchange shall be automatically cancelled
upon receipt for all purposes of this Agreement.

Additionally, no Loan Party will permit any Unrestricted Subsidiary to, create,
incur or suffer to exist any Indebtedness for borrowed money other than
(i) Indebtedness outstanding under the Loan Agreement, dated as of October 27,
2010, among the Real Property Holding Company, Wells Fargo Bank, N.A., as
administrative agent, and the other parties thereto and (ii) an extension,
refinancing, or renewal of any of the Indebtedness described in clause (i) above
or this clause (ii); provided that, in the case of this clause (ii), such
extension, refinancing or renewal does not result in an increase in the
principal amount of such Indebtedness above the amount outstanding immediately
prior to such extension refinancing or renewal except by an amount equal to
accrued but unpaid interest and premiums thereon.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created pursuant to any Loan Document;

 

-62-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof and which are permitted by clause (f) of Section 6.01;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary or arising out of sale and leaseback
transactions permitted by Section 6.06; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
concurrently with or within 180 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or Restricted Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts, Credit Card
Account Receivable and Inventory) prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any property or asset
(other than Accounts, Credit Card Account Receivable and Inventory) of any
Person that becomes a Loan Party after the Closing Date prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party (other than proceeds) and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Loan Party, as the case may be and
such Indebtedness is permitted by clause (i) of Section 6.01 and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (plus accrued interest and premiums) and which are permitted by
clause (f) of Section 6.01;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of the Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary or Liens on Fixtures (as defined in the Term Loan Security
Agreement) to the extent granted to secure the Real Estate Debt;

(h) Liens on securities held by the Borrower or any of its Restricted
Subsidiaries representing an interest in a joint venture to which the Borrower
or such Restricted Subsidiary is a party (provided that such joint venture is
not a Subsidiary of the Borrower) to the extent that (i) such Liens constitute
purchase options, calls or similar rights of a counterparty to such joint
venture and (ii) such Liens are granted pursuant to the terms of the partnership
agreement, joint venture agreement or other similar document or documents
pursuant to which such joint venture was created or otherwise governing the
rights and obligations of the parties to such joint venture;

(i) Liens created pursuant to any ABL Loan Document; and

 

-63-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) Liens with respect to property or assets of the Borrower or any Restricted
Subsidiary not constituting Eligible Accounts, Eligible Credit Card Account
Receivable or Eligible Inventory with an aggregate fair market value (valued at
the time of creation of the Liens) of not more than $10,000,000 at any time.

SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Restricted Subsidiary of the Borrower may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Loan
Party (other than the Borrower) may merge into any Loan Party in a transaction
in which the surviving entity is a Loan Party, (iii) any Restricted Subsidiary
may merge into another Restricted Subsidiary, provided that if one is a Loan
Party the surviving company must be a Loan Party, (iv) any Restricted Subsidiary
that is not a Loan Party may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Term Lenders, and (v) any
investment permitted by Section 6.04 may be structured as a merger or
consolidation.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Restricted Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) Holdings will not engage in any business or activity other than those
activities related to its Equity Interests being publicly traded, purchasing
Term Loans in accordance with the Agreement and ABL Loans in accordance with the
terms of the ABL Credit Agreement, the ownership of all the outstanding Equity
Interests of the Borrower and activities incidental thereto, including
(i) paying taxes, (ii) preparing reports to Governmental Authorities and to its
shareholders, (iii) holding directors and shareholders meetings, preparing
corporate records and other activities permitted by this Agreement and
(iv) guarantees required in the ordinary course of the Borrower’s activities
that may be required by counterparties. Holdings will not own or acquire any
assets (other than Equity Interests of the Borrower, the Term Loans, the ABL
Loans, the cash proceeds of any Restricted Payments permitted by Section 6.08
and cash contributions received from the holders of Equity Interest of Holdings
provided that such contributions shall be immediately contributed to the
Borrower) or incur any liabilities (other than liabilities under the Loan
Documents, liabilities under the ABL Facility, liabilities pursuant to the
Indemnification Arrangements, liabilities reasonably incurred in connection with
its maintenance of its existence, nonconsensual obligations imposed by law and
obligations with respect to its Equity Interests (including related to its
Equity Interests being publicly traded and pursuant to its stockholders’
agreement).

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Restricted Subsidiary to, purchase, hold or
acquire any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

(a) Permitted Investments;

(b) investments in existence on the Closing Date and described in Schedule 6.04;

 

-64-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) (i) investments by Holdings in the Borrower and (ii) investments by the
Borrower and the Restricted Subsidiaries in Equity Interests in their respective
Restricted Subsidiaries, provided that (A) any such Equity Interests held by a
Loan Party shall be pledged pursuant to the Term Loan Security Agreement
(subject to the limitations applicable to common stock of a foreign Restricted
Subsidiary referred to in Section 5.11) and (B) the aggregate amount of
investments by Loan Parties in Restricted Subsidiaries that are not Loan Parties
(together with outstanding intercompany loans permitted under clause (B) to the
proviso to Section 6.04(d), outstanding Guarantees permitted under the proviso
to Section 6.04(e), investments permitted under clause (i) of Section 6.04 and
investments permitted under clause (j) of Section 6.04) shall not exceed
$10,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

(d) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary,
provided that (A) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the Term Loan Security
Agreement and (B) the amount of such loans and advances made by Loan Parties to
Restricted Subsidiaries that are not Loan Parties (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(c),
outstanding Guarantees permitted under the proviso to Section 6.04(e),
investments permitted under clause (i) of Section 6.04 and investments permitted
under clause (j) of Section 6.04) shall not exceed $10,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Restricted Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c), outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d), investments permitted under clause (i) of
Section 6.04 and investments permitted under clause (j) of Section 6.04) shall
not exceed $10,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices
(including for travel and entertainment expenses, relocation costs and similar
purposes) up to a maximum aggregate amount of $5,000,000 for the Loan Parties
taken as a whole;

(g) (i) extensions of trade credit in the ordinary course of business and
(ii) subject to Sections 4.2(a) and 4.4 of the Term Loan Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts and Credit Card Account Receivable in the ordinary
course of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or consolidates or merges with the
Borrower or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such merger;
provided that the amount of such investments (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(c),
outstanding intercompany loans

 

-65-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

permitted under clause (B) to the proviso to Section 6.04(d), outstanding
Guarantees permitted under the proviso to Section 6.04(e) and outstanding
investments permitted under clause (j) of Section 6.04) shall not exceed
$10,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05; provided that the amount of such investments (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c), outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d), outstanding Guarantees permitted under the
proviso to Section 6.04(e) and outstanding investments permitted under clause
(i) of Section 6.04) shall not exceed $10,000,000 at any time outstanding (in
each case determined without regard to any write-downs or write-offs); and

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) any “bad acts” Guarantee and any environmental indemnity issued by any Loan
Party in connection with the Real Estate Debt pursuant to which the Unrestricted
Subsidiary is borrower;

(m) the purchase or other acquisition by the Borrower or any of its Restricted
Subsidiaries of all of the Equity Interests in any Person that upon consummation
thereof will be wholly owned, directly or indirectly, by the Borrower (including
as a result of a merger or consolidation), or the purchase or other acquisition
by the Borrower or any of its Restricted Subsidiaries of all or substantially
all of the property and assets of any Person or a division or business unit of
any Person; provided that (i) the lines of business of the Person to be (or the
property and assets of which are to be) so purchased or otherwise acquired shall
be substantially the same lines of business as those of the Borrower and its
Restricted Subsidiaries or reasonably related thereto, (ii) the total cash
consideration paid by or on behalf of the Borrower and its Restricted
Subsidiaries for any such purchase or acquisition, when aggregated with the
total cash consideration paid by or on behalf of the Borrower and its Restricted
Subsidiaries for all other purchases and acquisitions made pursuant to this
Section 6.04(m), shall not exceed $50,000,000, (iii) immediately before and
immediately after giving pro forma effect to any such purchase or acquisition,
no Event of Default shall have occurred and be continuing, (iv) at least five
Business Days prior to the date upon which any such purchase or acquisition is
to be consummated, the Borrower shall have delivered to the Term Administrative
Agent a certificate of a Financial Officer certifying that all the requirements
set forth in this Section 6.04(m) have been satisfied or will be satisfied on or
prior to the consummation of such purchase or acquisition;

(n) investments made with the proceeds of equity issuances;

(o) in addition to investments, loans and advances otherwise expressly permitted
pursuant to this Section 6.04, investments, loans and advances by the Borrower
or any of its Restricted Subsidiaries in an aggregate amount (valued at cost)
not to exceed during the term of this Agreement the sum of (i) $2,000,000 plus
(ii) an amount equal to any returns of capital actually received in cash in
respect of any such investments (which amount shall not exceed the amount of
such investment valued at cost at the time such investment was made) plus
(iii) to the extent no Default or Event of Default is continuing at the date of
such investment, loan or advance (or would result therefrom), an amount up to
50% of the remaining cumulative Excess Cash Flow since the Closing Date (after
giving effect to any prepayments required to be made pursuant to
Section 2.11(c), any Restricted Payments or payments made pursuant to Section

 

-66-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.08(c)(ii) and any previous investments, loans or advances made pursuant to
this clause (o)(iii)); provided, however, that on the date of any such
investment, loan or advance utilizing this clause (o)(iii), the Borrower and its
Subsidiaries shall be in pro forma compliance with Section 5.10;

(p) any investment or loan not otherwise permitted by this Section 6.04;
provided that after giving effect to such investment or loan on a pro forma
basis the Available Credit Condition (as such term is defined under the ABL
Credit Agreement) shall be satisfied.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Restricted
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than to the Borrower or another Restricted Subsidiary in
compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to the Borrower or any Restricted
Subsidiary, provided that any such sales, transfers or dispositions involving a
Restricted Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted by clauses (j)
and (k) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Restricted Subsidiary;

(g) licensing and cross-licensing arrangements entered into in the ordinary
course of business involving any technology or other intellectual property of
the Borrower or any Restricted Subsidiary;

(h) (i) dispositions of Permitted Investments for fair market value and
(ii) leases and subleases not materially interfering with the ordinary course of
business; and

(i) sales, transfers and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other clause of
this Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (i) shall not
exceed $20,000,000 during any fiscal year of the Borrower or $75,000,000 during
the term of this Agreement;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (f), (g) and (h)(ii) above)
shall be made for fair value and for at least 75% cash consideration.

 

-67-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after the Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement or any speculative
transaction except (a) Swap Agreements entered into to hedge or mitigate risks
to which the Borrower or any Restricted Subsidiary has actual exposure (other
than those in respect of Equity Interests of the Borrower or any of its
Restricted Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary, in each case for the sole purpose of hedging in the
ordinary course of business.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Restricted Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or to
make, or agree to make any redemptions or repurchases with respect to its
capital stock, or incur any obligation (contingent or otherwise) to do so,
except (i) each of Holdings and the Borrower may make Restricted Payments and/or
redemptions or repurchases with respect to its common Equity Interests payable
solely in additional shares of its common Equity Interests, and, with respect to
its preferred Equity Interests, payable solely in additional shares of such
preferred Equity Interests or in shares of its common Equity Interests,
(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests, (iii) each of Holdings and the Borrower may make
Restricted Payments and/or redemptions or repurchases with respect to its Equity
Interests, not exceeding $5,000,000 during any fiscal year, pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of Holdings, the Borrower and its Restricted Subsidiaries, (iv) each
of Holdings and the Borrower may pay dividends or make distributions to the
Persons holding its Equity Interests in an aggregate amount such that such
Persons may pay (x) franchise taxes and other fees, taxes and expenses to
maintain their legal existence and (y) federal, state and local income taxes to
the extent attributable to Holdings and its Subsidiaries or to the Borrower and
its Subsidiaries as the case may be, provided that in all events the amounts
paid pursuant to clause (y) shall be amounts sufficient to pay the direct
obligations of such Persons for such taxes and obligations of the Borrower and
Holdings under the Tax Sharing Agreement, provided, however, that (aa) the
amounts paid under clause (y) shall not exceed the amount that would be payable,
on a consolidated or combined basis, were Holdings the common parent of a
separate federal consolidated group or state combined group including the
Borrower and its Subsidiaries and (bb) in the case of taxes attributable to the
Unrestricted Subsidiary, an amount equal to the amount of such tax payment has
been received by the Borrower from the Unrestricted Subsidiary prior to such
payment being made; and (v) so long as there exists no Event of Default, each of
Holdings and the Borrower may pay dividends or make distributions to the Persons
holding its Equity Interests in an aggregate amount such that such Persons may
pay officers, directors and corporate overhead expenses incurred in the ordinary
course of business up to a maximum aggregate amount of $2,500,000 in any fiscal
year.

(b) No Loan Party will, nor will it permit any Restricted Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

 

-68-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) payment of Indebtedness created under the Loan Documents and the ABL Loan
Documents;

(ii) payment of regularly scheduled interest and principal payments and any
mandatory prepayments or redemptions provided no Default has occurred and is
continuing hereunder, as and when due in respect of any Indebtedness, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof or payment of cash interest in respect of
Qualified Subordinated PIK Debt;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payments or prepayments made with the proceeds of equity issuances; and

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

(c) In addition to Restricted Payments permitted under Section 6.08(a) and
payments on or in respect of Indebtedness permitted under Section 6.08(b), any
Loan Party may make Restricted Payments and/or redemptions or repurchases with
respect to its Equity Interests and payments of or in respect of Indebtedness,
to the extent no Default or Event of Default is continuing at the date of
declaration or payment thereof (or would result therefrom), in an amount up to
(i) $2,000,000 in any fiscal year plus (ii) 50% of the remaining cumulative
Excess Cash Flow since the Closing Date (after giving effect to any prepayments
required to be made pursuant to Section 2.11(c), any investments, loans or
advances made pursuant to Section 6.04(o)(iii), and any previous Restricted
Payments or payments made pursuant to this clause (c)(ii)); provided, however,
that, on the date of any such declaration or payment utilizing this clause (c),
the Borrower and its Subsidiaries shall be in pro forma compliance with
Section 5.10.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and any Restricted Subsidiary that is a Loan Party not
involving any other Affiliate, (c) transactions otherwise permitted by this
Agreement, (d) the payment of reasonable fees to directors of the Borrower or
any Restricted Subsidiary who are not employees of the Borrower or any
Restricted Subsidiary, and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or its Restricted Subsidiaries in the ordinary course
of business, (e) any issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
board of directors, (f) transactions pursuant to the Related Documents and the
Management Services Agreement and (g) the issuance of Qualified Subordinated PIK
Debt in exchange for Term Loans pursuant to Section 6.01(p).

 

-69-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances or to transfer any assets to the Borrower
or any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower
or any other Restricted Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the Closing Date identified on Schedule 6.10 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or substantially all its assets pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or such assets that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases or licenses restricting the assignment
thereof, and (vi) the foregoing shall not apply to (x) restrictions contained in
assumed documents in connection with assumed Indebtedness incurred pursuant to
Section 6.01(i), (y) restrictions contained in documents in connection with
Indebtedness incurred pursuant to Section 6.01(o); provided that such
restrictions are no more onerous than market terms and conditions for such type
of Indebtedness incurred at the time such Indebtedness is incurred, and provided
in any case such subordination provisions are on terms satisfactory to the Term
Administrative Agent and (z) the ABL Loan Documents.

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness, (b) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, (c) any Related Document, in each
case to the extent any such amendment, modification or waiver would reasonably
be expected to be materially adverse to the Lenders.

SECTION 6.12. Accounting; Fiscal Year. Neither Holdings nor the Borrower shall,
nor shall they permit any Restricted Subsidiary of the Borrower to, change its
(a) accounting treatment and reporting practices or tax reporting treatment,
except as required by GAAP or any Requirement of Law and disclosed to the Term
Administrative Agent and provided that any such changes are reconciled against
the accounting treatment and reporting practices or tax reporting treatment used
by such entity at the date of this Agreement or (b) fiscal year.

SECTION 6.13. Margin Regulations. Neither Holdings nor the Borrower shall, nor
shall they permit any Restricted Subsidiary of the Borrower to, use all or any
portion of the proceeds of any credit extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.

SECTION 6.14. Limitation on Capital Expenditures. No Loan Party shall permit the
aggregate amount of Capital Expenditures made in any fiscal year set forth below
to exceed the amount set forth below opposite such fiscal year:

 

Fiscal Year

   Maximum Capital Expenditures

2012

   $22,500,000

2013

   $25,000,000

2014

   $27,500,000

2015

   $30,000,000

 

-70-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Term Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Term Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Restricted Subsidiary in or in connection with this Agreement
or any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been materially incorrect when made or deemed made;

(d) any Loan Party shall fail to observe or perform (i) any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) 5.08, 5.10, 5.12 or 5.17 or Article VI, or (ii) any other covenant,
condition or agreement contained in this Agreement and such failure shall
continue unremedied for a period of 30 days after the earlier of such breach or
notice thereof from the Term Administrative Agent (which notice will be given at
the request of any Term Lender);

(e) any Loan Party or any Subsidiary of the Borrower shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, and such failure relates to Indebtedness having a
principal amount of $10,000,000 or more, when and as the same shall become due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise);

(f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

-71-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(i) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(j) one or more judgments for the payment of money in each case an aggregate
amount in excess of $10,000,000 (not covered by insurance as to which the
insurer has been notified and has not denied coverage) shall be rendered against
any Loan Party, any Restricted Subsidiary of any Loan Party or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed or bonded pending
appeal, or any Loan Party or any Restricted Subsidiary of any Loan Party shall
fail within 30 days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

(k) an ERISA Event shall have occurred that individually or when taken together
with any other ERISA Events that have occurred, could reasonably be expected to
have a Material Adverse Effect;

(l) a Change in Control (or a “Change in Control” as such term is defined in the
ABL Credit Agreement) shall occur;

(m) the occurrence of (i) any material “default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the material terms
or provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided and (ii) any other
“default”, as defined in any Loan Document (other than this Agreement) or the
breach of any other terms or provisions of any Loan Document (other than this
Agreement), which default or default or breach continues unremedied for a period
of 30 days;

(n) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Loan Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Collateral Document, or any Loan Party shall fail to comply with any of the
terms or provisions of any Collateral Document; or

 

-72-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms),

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, with the consent of the Required Term
Lenders, the Term Administrative Agent may, and at the request of the Required
Term Lenders shall, by notice to the Borrower, declare the Term Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Term Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (g) or (h) of this Article, the
Term Commitments shall automatically terminate and the principal of the Term
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
the continuance of an Event of Default, the Term Administrative Agent may, and
at the request of the Required Term Lenders shall, exercise any rights and
remedies provided to the Term Administrative Agent under the Loan Documents or
at law or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Term Administrative Agent

(a) Appointment and Duties of Term Administrative Agent. Each of the Term
Lenders hereby irrevocably appoints the Term Administrative Agent as its agent
and authorizes the Term Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Term Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Each of the Term Lenders hereby irrevocably appoints Chase as its
Collateral Agent for purposes of the perfection of all Liens created by the Loan
Documents an all other purposes stated therein and authorizes Collateral Agent
to enter into and exercise such powers as set forth in the Intercreditor
Agreement.

The bank serving as the Term Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Term Lender as any other Term Lender and
may exercise the same as though it were not the Term Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Loan Parties or any Subsidiary
of a Loan Party or other Affiliate thereof as if it were not the Term
Administrative Agent hereunder.

(b) Limited Duties. The Term Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Term Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing,

 

-73-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the Term Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the Term
Administrative Agent is required to exercise in writing as directed by the
Required Term Lenders (or such other number or percentage of the Term Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Term Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Term
Administrative Agent or any of their Affiliates in any capacity. The Term
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Term Lenders (or such other
number or percentage of the Term Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Term Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Term Administrative Agent by the Borrower or a Term Lender. The
Term Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Term Administrative Agent.

(c) Reliance. The Term Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Term Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Term Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

(d) Delegation of Rights and Duties. The Term Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Term Administrative Agent. The Term
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding clauses shall apply to any such
sub-agent and to the Related Parties of the Term Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Term Administrative Agent.

(e) Resignation of Term Administrative Agent. Subject to the appointment and
acceptance of a successor Term Administrative Agent as provided in this clause,
the Term Administrative Agent may resign at any time by notifying the Term
Lenders and the Borrower. Upon any such resignation, the Required Term Lenders
shall have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Term Lenders and shall have accepted

 

-74-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such appointment within 30 days after the retiring Term Administrative Agent
gives notice of its resignation, then the retiring Term Administrative Agent
may, on behalf of the Term Lenders, appoint a successor Term Administrative
Agent which shall be a commercial bank or an Affiliate of any such commercial
bank. Upon the acceptance of its appointment as Term Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Term
Administrative Agent and the retiring Term Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Term Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Term Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Term Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Term Administrative Agent.

(f) Lender Credit Decision. Each Term Lender acknowledges that it has,
independently and without reliance upon the Term Administrative Agent or any
other Term Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Term Lender also acknowledges that it will, independently and
without reliance upon the Term Administrative Agent or any other Term Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

(g) Reports. Each Term Lender hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the ABL Administrative Agent under the
ABL Credit Agreement; (b) the ABL Administrative Agent (i) makes no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the ABL
Administrative Agent undertakes no obligation to update, correct or supplement
the Reports; (d) it will keep all Reports confidential and strictly for its
internal use, not share the Report with any Loan Party or any other Person
except as otherwise permitted pursuant to the ABL Credit Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the ABL Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney fees) incurred by any
such Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Term Lender.

(h) Agents Generally. The Agents shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Term Lenders as such.

 

-75-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices . (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower at:

Orchard Supply Hardware LLC

6450 Via Del Oro

San Jose, CA 95119

Attention: Chief Financial Officer and General Counsel

Facsimile No: (408) 629-7174

 

  (ii) if to the Term Administrative Agent, to JPMorgan Chase Bank, N.A., at:

Houston Loan and Agency Services

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Tel: (713) 750-3803

Fax: (713) 750-2823

with copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue 4th Floor

New York, New York 10017

Attention: Barry Bergman

Tel: (212) 270-0203

Fax: (212) 270-3279

with copy to:

JPMorgan Chase Bank, N.A.

530 Fifth Avenue, 8th Floor

New York, New York 10036

Attention: Marie Espinal

Tel: (212) 837-3305

Fax: (212) 837-3333

 

  (iii) if to any other Term Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, such notice shall be deemed to have been given at the opening of
business on the next Business Day for the recipient.

 

-76-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Notices and other communications to the Term Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Term
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Event of Default certificates
delivered pursuant to Section 5.01(e) unless otherwise agreed by the Term
Administrative Agent and the applicable Term Lender. The Term Administrative
Agent or the Borrower (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments . (a) No failure or delay by the Term
Administrative Agent or any Term Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Term Administrative Agent and the
Term Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Term Loan
shall not be construed as a waiver of any Default, regardless of whether the
Term Administrative Agent or any Term Lender may have had notice or knowledge of
such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Term Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Term Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Term Lenders; provided that no such
agreement shall (i) increase the Term Commitment of any Term Lender without the
written consent of such Term Lender, (ii) reduce or forgive the principal amount
of any Term Loan or reduce the rate of interest thereon, or reduce or forgive
any interest or fees payable hereunder, without the written consent of each Term
Lender directly affected thereby, (iii) postpone the Term Loan Maturity Date or
any scheduled date of payment of the principal amount of any Term Loan, or any
date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Term Commitment, without the
written consent of each Term Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Term Lender, (v) change any of
the provisions of this Section or the definition of “Required Term Lenders” or
any other provision of any Loan Document specifying

 

-77-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the number or percentage of Term Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Term Lender, (vi) release all or
substantially all of the Loan Guarantors from their obligations under the Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Term Lender, or (vii) except as provided in
clauses (d) and (e) of this Section or in any Collateral Document, release all
or substantially all of the Collateral, without the written consent of each Term
Lender; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Term Administrative Agent hereunder
without the prior written consent of the Term Administrative Agent; and
provided, further, that with respect to any amendment, waiver or modification of
this Agreement or any Loan Document requiring the consent of the Required Term
Lenders or of all affected Term Lenders pursuant to this Section 9.02, Ares
Capital Markets Group shall not be entitled to vote with respect to any
Disqualified Ares Loans. The Term Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.

(c) The Term Lenders hereby irrevocably authorize the Term Administrative Agent,
at its option and in its sole discretion, to release any Loan Guarantor or any
Liens granted to the Term Administrative Agent by the Loan Parties on any
Collateral (i) upon the payment and satisfaction in full in cash of all
Obligations (other than Unliquidated Obligations), (ii) constituting property
being sold or disposed of if such sale or disposition is made in compliance with
the terms of this Agreement, (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Term Administrative Agent and the Term Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Term Administrative Agent will
not release any Liens on Collateral without the prior written authorization of
the Required Term Lenders; provided that, the Term Administrative Agent may in
its discretion, release its Liens on Collateral valued in the aggregate not in
excess of $500,000 during any calendar year without the prior written
authorization of the Required Term Lenders. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Term Lender” or “each Term Lender affected thereby,” the
consent of the Required Term Lenders is obtained, but the consent of other
necessary Term Lenders is not obtained (any such Term Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Term Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Term Administrative Agent shall agree, as of such date,
to purchase for cash the Term Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Term Lender on the day of such
replacement under Section 2.16 had the Term Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Term Lender.

 

-78-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower and each
other Loan Party shall jointly and severally pay (i) all reasonable
out-of-pocket expenses incurred by the Term Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel and one local counsel in each relevant jurisdiction for the Term
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), and the creation,
perfection or protection of the Liens under the Loan Documents and (ii) all
reasonable out-of-pocket expenses incurred by the Term Administrative Agent or
any Term Lender, including the reasonable fees, charges and disbursements of any
counsel for the Term Administrative Agent or any Term Lender, in connection with
the enforcement, collection or protection of its rights in connection with the
Loan Documents, including its rights under this Section, or in connection with
the Term Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Term Loans. Expenses being reimbursed by the Borrower under this Section
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:

(i) lien and title searches and title insurance;

(ii) taxes, fees and other charges for filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Collateral Agent’s Liens;

(iii) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(iv) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

(b) The Borrower shall indemnify the Term Administrative Agent, each Syndication
Agent (as defined in the Original Credit Agreement) and each Term Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Term Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability to the
extent related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Term Administrative Agent under clause (a) or (b) of this Section,
each Term Lender severally agrees to pay to the Term Administrative Agent, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Term Administrative Agent in its capacity as such.

 

-79-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Term Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Term Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Term Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Term Administrative Agent and the Term Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Term
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Term Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Term Lender, an Affiliate of a Term Lender, an Approved Fund
or, if an Event of Default pursuant to clauses (a), (b), (g), (h) or (i) of
Article VII has occurred and is continuing, any other assignee; and

(B) the Term Administrative Agent, provided that no consent of the Term
Administrative Agent shall be required for an assignment to a Term Lender, an
Affiliate of a Term Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to any Permitted Debt Holder (other than Ares
Capital Markets Group) if, after giving effect to such assignment, the Permitted
Debt Holders (other than Ares Capital Markets Group), collectively, would hold
in excess of 25% of the outstanding principal amount of the Term Loans held by
all Term Lenders at the time of acquisition; provided that (I) the Permitted
Debt Holders (other than Ares Capital Markets Group) acquiring such Term Loans
shall have delivered a voting restriction letter to the Term Administrative
Agent in form and substance reasonably satisfactory to the Term Administrative
Agent providing that such Permitted Debt Holders shall not consent to any
amendment or waiver under this Agreement or any other Loan Document that has not
been consented to by the holders of a majority of the Term Loans excluding any
Term Loans held by such Permitted Debt Holder and (II) any such assignment to a
Purchasing Borrower Party shall comply with Section 2.11(g);

 

-80-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) except in the case of an assignment to a Term Lender or an Affiliate of a
Term Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Term Lender’s Term Commitment or Term Loans of any Class, the
amount of the Term Commitment or Term Loans of the assigning Term Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Term Administrative Agent)
shall not be less than $5,000,000 unless each of the Borrower and the Term
Administrative Agent otherwise consent, provided that (i) no such consent of the
Borrower shall be required if an Event of Default pursuant to clauses (a), (b),
(g), (h) or (i) of Article VII has occurred and is continuing and (ii) such
minimum amounts will not apply to any assignment to a Purchasing Borrower Party
pursuant to a prepayment permitted by Section 2.11(g) of this Agreement;

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Term Lender’s rights and obligations under this
Agreement;

(D) the parties to each assignment shall execute and deliver to the Term
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(E) the assignee, if it shall not be a Term Lender, shall deliver to the Term
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Term Lender, (b) an Affiliate of a Term Lender or (c) an entity
or an Affiliate of an entity that administers or manages a Term Lender.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Term Lender under this Agreement, and the assigning Term Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Term Lender’s
rights and obligations under this Agreement, such Term Lender shall cease to be
a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Term Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Term Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section.

 

-81-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) The Term Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Term Lenders and principal amount of the Term Loans owing to,
each Term Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Term Administrative Agent and the Term Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Term Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Term Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Term Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Term Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section and any written consent to such assignment required by clause (b) of
this Section, the Term Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.07(b),
2.18(d) or 9.03(c), the Term Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this clause.

(c) (i) Any Term Lender may, without the consent of the Borrower or the Term
Administrative Agent sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Term Lender’s rights and
obligations under this Agreement (including all or a portion of its Term Loans
owing to it); provided that (A) such Term Lender’s obligations under this
Agreement shall remain unchanged, (B) such Term Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Term Administrative Agent and the other Term Lenders
shall continue to deal solely and directly with such Term Lender in connection
with such Term Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Term Lender sells such a
participation shall provide that such Term Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Term Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to clause (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Term
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Term Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Term Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Term Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a Term
Lender shall not be entitled to the benefits of Section 2.17 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Term Lender.

 

-82-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Any Term Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Term Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Term Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Term
Lender as a party hereto.

(e) Borrower Buybacks. Notwithstanding anything else to the contrary contained
in this Agreement, any Term Lender may assign all or a portion of its Term Loans
to a Purchasing Borrower Party in accordance with Section 2.11(g) (which
assignment will not constitute a prepayment of Term Loans for any purposes of
this Agreement and the other Loan Documents).

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Term Loans, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Term Administrative Agent or any Term Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Term Loan
or any fee or any other amount payable under this Agreement is outstanding. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Term Loans, the
expiration or termination of the Term Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Term Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Term Administrative Agent and when the
Term Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Term Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Term Lender or Affiliate to or for the credit or the account of the
Borrower or such Loan Guarantor against any of and all the Obligations held by
such Term Lender, irrespective of whether or not such Term Lender shall have
made any demand under the Loan Documents and although such obligations may

 

-83-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be unmatured. The applicable Term Lender shall notify the Borrower and the Term
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Term Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Term Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Term Administrative Agent or any Term Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

-84-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.12. Confidentiality. (a) Each of the Term Administrative Agent and the
Term Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) is or
becomes publicly available other than as a result of a breach of this Section or
(ii) is or becomes available to the Term Administrative Agent or any Term Lender
on a non-confidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Term Administrative Agent or any Term
Lender on a non-confidential basis prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the Closing
Date, the Borrower will notify the Term Administrative Agent if the information
includes material non-public information (within the meaning of United States
federal securities laws) with respect to (x) prior to the Spin-Off, Sears
Holdings Corporation and its Affiliates (taken as a whole) and any of their
respective securities and (y) on and after the Spin-Off, Holdings and any of its
securities. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
confidential information of a similar nature.

(b) EACH TERM LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER
OR THE TERM ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES) AND ITS SECURITIES. ACCORDINGLY, EACH
TERM LENDER REPRESENTS TO THE BORROWER AND THE TERM ADMINISTRATIVE AGENT THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Term Lenders hereunder are several and not joint and the
failure of any Term Lender to make any Term Loan or perform any of its
obligations hereunder shall not relieve any other Term Lender

 

-85-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from any of its obligations hereunder. Each Term Lender hereby represents that
it is not relying on or looking to any margin stock for the repayment of the
Term Loans provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, no Term Lender shall be obligated to extend credit to
the Borrower in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT ACT. Each Term Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower and each Loan
Guarantor that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower and each Loan
Guarantor, which information includes the name and address of the Borrower and
other information that will allow such Term Lender to identify the Borrower and
each Loan Guarantor in accordance with the Act.

SECTION 9.15. Disclosure. Each Loan Party and each Term Lender hereby
acknowledges and agrees that the Term Administrative Agent and/or its Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Term Lender hereby appoints each
other Term Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Term Administrative Agent and the Term Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Term Lender (other than the Term
Administrative Agent) obtain possession of any such Collateral, such Term Lender
shall notify the Term Administrative Agent thereof, and, promptly upon the Term
Administrative Agent’s request therefor shall deliver such Collateral to the
Term Administrative Agent or otherwise deal with such Collateral in accordance
with the Term Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts which are treated as interest on such
Term Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Term Lender holding such Term Loan in
accordance with applicable law, the rate of interest payable in respect of such
Term Loan hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Term Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Term Lender in respect of other Term Loans
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such Term
Lender.

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Term Lenders the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations and all costs and expenses including,
without limitation, all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and reasonable
out-of-pocket expenses paid or incurred by the Term Administrative Agent and the
Term Lenders in endeavoring to collect all or any part of the Obligations

 

-86-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Obligations (such costs and
expenses, together with the Obligations, collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Term Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the Term
Administrative Agent or any Term Lender to sue the Borrower, any Loan Guarantor,
any other guarantor, or any other person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Term Administrative Agent any Term Lender, or
any other person, whether in connection herewith or in any unrelated
transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise (other than a defense of payment or performance), or
any provision of applicable law or regulation purporting to prohibit payment by
any Obligated Party, of the Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Term Administrative
Agent or any Term Lender to assert any claim or demand or to enforce any remedy
with respect to all or any part of the Guaranteed Obligations; (ii) any waiver
or modification of or supplement to any provision of any agreement relating to
the Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of
any indirect or direct security for the obligations of the Borrower for all or
any part of the Guaranteed Obligations or any obligations of any other guarantor
of or other person liable for any of the Guaranteed Obligations; (iv) any action
or failure to act by the Term Administrative Agent or any Term Lender with
respect to any collateral securing any part of the Guaranteed Obligations; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Guarantor or that would otherwise operate as a discharge of any
Loan Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of the Guaranteed Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than

 

-87-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person. The Term Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of such Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Term Administrative Agent and the Term Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Term Administrative Agent
and the Term Lenders are in possession of this Loan Guaranty. If acceleration of
the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Term Lender.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Term Administrative Agent nor any Term Lender shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Termination. Notwithstanding the receipt by the Term
Administrative Agent of a notice of termination from any Loan Guarantor, each
Loan Guarantor will continue to be liable to the Term Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the third day after the
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of that
Guaranteed Obligations.

SECTION 10.09. Taxes. Subject to the same exceptions and limitations applicable
to the Borrower under Section 2.17 of the Agreement, mutatis mutandis, all
payments of the Guaranteed Obligations will be made by each Loan Guarantor free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Loan Guarantor shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as

 

-88-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Term
Administrative Agent or Term Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Guarantor shall
make such deductions and (iii) such Loan Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Term Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Term Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Term Lenders hereunder, provided that, nothing in this sentence
shall be construed to increase any Loan Guarantor’s obligations hereunder beyond
its Maximum Liability.

SECTION 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the Closing Date (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the Closing Date (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the Term
Administrative Agent, the Term Lenders and the Loan Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

-89-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 10.12. Liability Cumulative . The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Term Administrative Agent and the Term
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

SECTION 10.13. Common Enterprise The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit, directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Term Lenders to the
Borrower hereunder, both in their separate capacities and as members of the
group of companies.

 

-90-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit B to

Restatement Agreement

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
the “Term Loan Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Term Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Term Lender under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Term Lender) against any Person, whether known or unknown,
arising under or in connection with the Term Loan Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.      Assignor:             

    

2.      Assignee:             

        [and is an Affiliate/Approved Fund of [identify Term Lender]2]

3.      Borrower(s):

   Orchard Supply Hardware LLC

 

 

2 

Select as applicable.

 

 

Exhibit A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.      Term Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Term Loan
Agreement

5.      Term Loan Agreement:

   The Amended and Restated Senior Secured Term Loan Agreement dated as of
December [            ], 2011 among Orchard Supply Hardware LLC as Borrower,
Orchard Supply Hardware Stores Corporation as Holdings, those certain
Subsidiaries of Holdings party thereto, the Term Lenders party thereto and the
Term Administrative Agent, and the other agents party thereto.

6.      Assigned Interest:

  

 

Facility Assigned    Aggregate Amount of Commitment/
Loans for all Term Lenders    Amount of Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans3  

Term B-1 Loans

   $    $      %   

Term B-2 Loans

   $    $      %   

Extended Term Loans

   $    $      %   

Refinancing Term Commitments

   $    $      %   

Refinancing Term Loans

   $    $      %   

 

7.

Effective Date of Assignment (the “Effective Date”):             , 20    .4

The Assignee shall deliver to the Term Administrative Agent an Administrative
Questionnaire in a form approved by the Term Administrative Agent in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Term Lenders thereunder.

 

4 

To be inserted by the Term Administrative Agent and which shall be the effective
date of recordation of transfer in the Register therefor.

 

Exhibit A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:        Title:   ASSIGNEE [NAME OF ASSIGNEE] By: 
      Title:  

 

Exhibit A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to and]5Accepted:

JPMorgan Chase Bank, N.A., as

Term Administrative Agent

By        Title:   [Consented to:]6 Orchard Supply Hardware LLC By        Title:
 

 

 

5

Delete bracketed language if Assignee is a Term Lender, an Affiliate of a Term
Lender or an Approved Fund.

 

6

Delete Borrower Consent Signature block if Assignee is a Term Lender, an
Affiliate of a Term Lender or an Approved Fund or if a payment or bankruptcy
Event of Default has occurred and is continuing.

 

Exhibit A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1

To Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Term Lender under the Term Loan Agreement, (ii) it
satisfies the requirements, if any, specified in the Term Loan Agreement that
are required to be satisfied by it in order to acquire the Assigned Interest and
become a Term Lender, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Term Loan Agreement as a Term Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Term Lender
thereunder, (iv) it has received a copy of the Term Loan Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and (b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Term Administrative Agent or any other
Term Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Term Loan Agreement duly completed and executed by the Assignee
(including, if such Foreign Lender is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under the Term Loan Agreement, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate); and (b) agrees that (i) it will, independently and without
reliance on the Term Administrative Agent, the Assignor or any other Term
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Term Lender.

2. Payments. From and after the Effective Date, the Term Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

Exhibit A-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C to

Restatement Agreement

EXHIBIT G

FORM OF

DISCOUNTED PREPAYMENT OPTION NOTICE

Date:                     , 201  

To: JPMORGAN CHASE BANK, N.A., as Administrative Agent

Ladies and Gentlemen:

This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.11(g)(ii) of the Amended and Restated Term Loan Agreement, dated as of
December [__], 2011, among Orchard Supply Hardware LLC, a Delaware limited
liability company (the “Borrower”), Orchard Supply Hardware Stores Corporation,
a Delaware corporation (“Holdings”), those certain Subsidiaries of Holdings
parties thereto (together with Holdings, collectively, the “Loan Guarantors” and
the Loan Guarantors, together with the Borrower, the “Loan Parties”), the
lenders party thereto (collectively, the “Term Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent (the “Term Administrative Agent”), and JPMorgan
Chase Bank, N.A., as collateral agent (the “Collateral Agent”) (including all
exhibits and schedules thereto and as from time to time amended, restated,
supplemented or otherwise modified, the “Term Loan Agreement”; capitalized terms
used but not defined herein shall have the meanings given to them in the Term
Loan Agreement).

The Borrower hereby notifies you that, effective as of [ ], 201[ ], pursuant to
Section 2.11(g)(ii) of the Term Loan Agreement, the Borrower hereby notifies
each Term Lender that it is seeking:

 

Exhibit G-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) to prepay [Term B-1][Term B-2][Extended Term][Refinancing Term] Loans at a
discount in an aggregate principal amount of $[ ]7 (the “Proposed Discounted
Prepayment Amount”);

(b) a percentage discount to the par value of the principal amount of [Term
B-1][Term B-2][Extended Term][Refinancing Term] Loans [greater than or equal to
[ ]% of par value but less than or equal to [ ]% of par value][equal to [ ]% of
par value] (the “Discount Range”);8 and

(c) a Lender Participation Notice on or before [ ], 201[ ]9, as determined
pursuant to Section 2.11(g)(iii) of the Term Loan Agreement (the “Acceptance
Date”).

The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.11(g) of the Term Loan Agreement.

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Term Lenders as follows:

 

  1. No Default or Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment.

 

  2. Each of the other conditions to such Discounted Voluntary Prepayment
contained in Section 2.11(g) of the Term Loan Agreement has been satisfied.

The Borrower respectfully requests that the Term Administrative Agent promptly
notify each of the Term Lenders party to the Term Loan Agreement of this
Discounted Prepayment Option Notice.

 

7 

Insert amount that is minimum of $1,000,000.

 

8 

The Borrower may specify different Discount Ranges for different classes of Term
Loans.

 

9 

Insert date (a Business Day) that is at least five Business Days after date of
the Discounted Prepayment Option Notice.

 

Exhibit G-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

ORCHARD SUPPLY HARDWARE LLC By:        Name:   Title:

 

Exhibit G-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit D to

Restatement Agreement

EXHIBIT H

FORM OF

LENDER PARTICIPATION NOTICE

Date:                     , 20    

To: JPMORGAN CHASE BANK, N.A., as Term Administrative Agent

Ladies and Gentlemen:

Reference is made to (a) the Amended and Restated Term Loan Agreement, dated as
of December [__], 2011, among Orchard Supply Hardware LLC, a Delaware limited
liability company (the “Borrower”), Orchard Supply Hardware Stores Corporation,
a Delaware corporation (“Holdings”), those certain Subsidiaries of Holdings
parties thereto (together with Holdings, collectively, the “Loan Guarantors” and
the Loan Guarantors, together with the Borrower, the “Loan Parties”), the
lenders party thereto (collectively, the “Term Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent (the “Term Administrative Agent”), and JPMorgan
Chase Bank, N.A., as collateral agent (the “Collateral Agent”) (including all
exhibits and schedules thereto and as from time to time amended, restated,
supplemented or otherwise modified, the “Term Loan Agreement”) and (b) that
certain Discounted Prepayment Option Notice, dated [ ], 20[ ], from the Borrower
(the “Discounted Prepayment Option Notice”). Capitalized terms used herein and
not defined herein shall have the meaning ascribed to such terms in the Term
Loan Agreement or the Discounted Prepayment Option Notice, as applicable.

The undersigned Term Lender hereby gives you notice, pursuant to
Section 2.11(g)(iii) of the Term Loan Agreement, that it is willing to accept a
Discounted Voluntary Prepayment on Term Loans held by such Term Lender:

 

H-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in a maximum aggregate principal amount of:

$[ ] of [Term B-1][Term B-2][Extended Term][Refinancing Term] Loans
([collectively,] the “Offered Loans”), and at a percentage discount to par value
of the principal amount of [Term B-1][Term B-2][Extended Term][Refinancing Term]
Loans equal to [ ]%[10] of par value (the “Acceptable Discount”).[11]

The undersigned Term Lender expressly agrees that this offer is subject to the
provisions of Section 2.11(g) of the Term Loan Agreement. Furthermore,
conditioned upon the Applicable Discount determined pursuant to
Section 2.11(g)(iii) of the Term Loan Agreement being a percentage of par value
less than or equal to the Acceptable Discount, the undersigned Term Lender
hereby expressly consents and agrees to a prepayment of its [Term B-1][Term
B-2][Extended Term][Refinancing Term] Loans pursuant to Section 2.11(g) of the
Term Loan Agreement in an aggregate principal amount equal to the Offered Loans,
as such principal amount may be reduced if the aggregate proceeds required to
prepay Qualifying Loans (disregarding any interest payable in connection with
such Qualifying Loans) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount for the relevant Discounted
Voluntary Prepayment, and acknowledges and agrees that such prepayment of its
Loans will be allocated at par value.

 

10 

Insert amount within Discount Range.

 

11 

Term Lender may specify different Acceptable Discounts for each Class of Term
Loans.

 

H-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

[NAME OF TERM LENDER] By:        Name:   Title: [By:        Name:   Title:]12

 

12 

If a second signature is required.

 

H-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit E to

Restatement Agreement

EXHIBIT I

FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

Date:                     , 20    

To: JPMORGAN CHASE BANK, N.A., as Term Administrative Agent

Ladies and Gentlemen:

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.11(g)(v) of the Amended and Restated Term Loan Agreement, dated as of
December [__], 2011, among Orchard Supply Hardware LLC, a Delaware limited
liability company (the “Borrower”), Orchard Supply Hardware Stores Corporation,
a Delaware corporation (“Holdings”), those certain Subsidiaries of Holdings
parties thereto (together with Holdings, collectively, the “Loan Guarantors” and
the Loan Guarantors, together with the Borrower, the “Loan Parties”), the
lenders party thereto (collectively, the “Term Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent (the “Term Administrative Agent”), and JPMorgan
Chase Bank, N.A., as collateral agent (the “Collateral Agent”) (including all
exhibits and schedules thereto and as from time to time amended, restated,
supplemented or otherwise modified, the “Term Loan Agreement”; capitalized terms
used but not defined herein shall have the meanings given to them in the Term
Loan Agreement).

The Borrower hereby irrevocably notifies you that, pursuant to
Section 2.11(g)(v) of the Term Loan Agreement, the Borrower will make a
Discounted Voluntary Prepayment to each Term Lender with Qualifying Loans, which
shall be made:

 

I-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) on or before [ ], 201[ ]13 , as determined pursuant to Section 2.11(g)(v) of
the Term Loan Agreement,

(b) in the aggregate principal amount of $[            ] [Term B-1][Term
B-2][Extended Term][Refinancing Term] Loans,

(c) at a percentage discount to the par value of the principal amount of the
[Term B-1][Term B-2][Extended Term][Refinancing Term] Loans equal to [ ]% of par
value (the “Applicable Discount”).14

The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.11(g) of the Term
Loan Agreement.

The Borrower hereby represents and warrants to the Term Administrative Agent on
behalf of the Term Administrative Agent and the Term Lenders as follows:

 

  1. No Default or Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment.

 

  2. Each of the other conditions to such Discounted Voluntary Prepayment
contained in Section 2.11(g) of the Term Loan Agreement has been satisfied.

The Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representation or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Term Administrative Agent in writing of such
fact, who will promptly notify each participating Term Lender. After such
notification, any participating Term Lender may revoke its Lender Participation
Notice within two Business Days of receiving such notification.

The Borrower respectfully requests that the Term Administrative Agent promptly
notify each of the Term Lenders party to the Term Loan Agreement of this
Discounted Voluntary Prepayment Notice.

 

13 

Insert date (a Business Day) that is at least three Business Days after the date
of this Notice and no later than five Business Days after the Acceptance Date
(or such later date as the Tern Administrative Agent shall reasonably agree,
given the time required to calculate the Applicable Discount and determine the
amount and holders of Qualifying Loans).

 

14 

The Applicable Discount for each Class of Term Loans may differ.

 

I-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned have executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

ORCHARD SUPPLY HARDWARE LLC By:        Name:   Title:

 

I-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit F to

Restatement Agreement

SCHEDULE 3.06 TO AMENDED AND RESTATED CREDIT AGREEMENT

Schedule 3.06 – Disclosed Matters

Legal Matters

Save Mart v. Orchard Supply Hardware LLC —On April 1, 2011, a judgment was
entered against Orchard in the case of Save Mart Supermarkets v. Orchard Supply
Hardware LLC, in California Superior Court in Fresno, California. Save Mart
obtained a $5.1 million verdict on claims of breach of contract and breach of
the implied covenant of good faith relating to the termination by Orchard Supply
Hardware LLC of a contract for the lease of a store to be built by Save Mart. On
August 24, 2011, Orchard entered into a settlement agreement with Save Mart to
satisfy the $5.1 million judgment, release Orchard of all liabilities and waive
all rights of appeals by both parties. The settlement includes three parts:
(1) a $0.5 million cash consideration paid to Save Mart; (2) the amendment and
extension of an existing lease between Save Mart and Orchard for a store
unrelated to the one originally in dispute and (3) the lease of a new property
to Orchard.

Product Liability Litigation – In the ordinary course of business, Orchard is
subject to product liability litigation as a result of the sale of certain
products, including products that have included asbestos. Orchard is currently a
party in two such cases, both pertaining to asbestos. These asbestos cases are
early in the proceedings and it is not currently possible to evaluate the
likelihood of an unfavorable outcome and not, therefore, possible to estimate
with any degree of certainty any range of possible loss. However, in similar
litigations Orchard has been routinely dismissed and in those cases that Orchard
has settled, the settlement has not been material.

Wage and Hour Violation Class Action Claims – Orchard is from time to time
subject to class action claims of wage and hour violations. These claims
generally seek monetary damages including back pay and statutory penalties,
injunctive relief, or both. If a class were certified in one of these cases, an
unfavorable judgment or settlement might be material. Based on the information
currently available, management does not believe that any such legal proceedings
that may be currently pending would have a material adverse effect on the
consolidated financial position or results of operations of the Company.

Employment Discrimination Claims – Orchard is from time to time subject to
claims of employment discrimination, unlawful employment practices and other
Americans with Disabilities Act claims. These claims have not involved members
of senior management and do not ordinarily involve damage claims that are
material to our business.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Real Estate Matters – Orchard has been involved in various real estate related
legal proceedings. These include Delgado v. Orchard Supply Hardware et al., a
lawsuit involving a claim that certain architectural barriers at one of the
Orchard facilities impaired the plaintiff’s access to the premises, in
connection with which Orchard paid a settlement of $36,000. Pilgreen v. Orchard
Supply Hardware Corporation, another real estate related legal proceeding
involving a claim of impairment to access premises, has not yet reached a formal
settlement, although the fundamental terms to a settlement of $19,000 were
reached in September 2010.

In addition, OSH is subject to various legal proceedings, involving insured and
other routine litigation incidental to the business.

Environmental Matters

South Coast Air Quality Management District – The South Coast Air Quality
Management District issued a notice of violation on April 30, 2010, alleging
over 4,000 violations at $1,000 each. In December 2010, Orchard submitted a
detailed explanation of why the violations were far less and why a more
equitable settlement should be in the range of $50,000. To date, Orchard has not
received a counter offer.

Yolo-Solano Air Quality Management District – Based on a store inspection in
June 2010, the Yolo Air District alleged violations of rule limiting nitrogen
oxide emissions from water heaters sold at the Woodland, California store. While
the original penalty was estimated in the $150,000 range, counsel to Orchard is
currently working on a settlement in the $20,000—$32,000 range that could
include an agreement to distribute a pamphlet to customers of the store.

Orchard has responded to several other notices of alleged air district
violations, but has not received further communication from the relevant air
districts.

The consequences of these matters are not presently determinable but, in the
opinion of management after consulting with legal counsel, the ultimate
liability in excess of reserves currently recorded is not expected to have a
material effect on OSH’s financial position or results of operations.